 Case 19-10214 Doc     147 Filed 07/15/19 Entered    07/15/19 15:49:14
             Desc     Main Document           Page   1 of 96


                  UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF VERMONT
                                   x
                                   :
In re:                             : CHAPTER 11
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC,              : CASE NO. 19-10214 (CAB)
                                   :
                Debtor.            : (Jointly Administered)
                                   x
                                   :
HERMITAGE INN REAL ESTATE          :
HOLDING COMPANY, LLC               :
                                   :
                Movant,            :
                                   :
v.                                 :
                                   :
15-HERMITAGE, LLC, A&W REALTY LLC, :
ALBERT SUBBLOIE, ANN COLEMAN,      :
ATOMIC PROFESSIONAL AUDIO INC,     :
AUSTIN DESIGN INC.,                :
BERKSHIRE BANK,                    :
BROWNS COUNTRY SERVICES LLC,       :
BSA ARCHITECTS, INC.,              :
BUILDERS SERVICES, INC.,           :
CAROL H. BUTLER TRUST,             :
CHARLES COLLINS & ANA CLADERA,     :
COLDBROOK FIRE DISTRICT NO. 1,     :
CRAIG DOERSCH PAINTING, LLC,       :
DAN AND JOHN LANE                  :
dba LANE PLUMBING & HEATING, INC.  :
DAN MCLEOD,                        :
DAN SOLAZ, DAVID MANNING INC,      :
DELL FINANCIAL SERVICES LLC,       :
DONALD JABRO,                      :
FISHER AND FISHER LAW OFFICES,     :
FRED H. HAMBLET, LLC,              :
GORDON BRISTOL CONSULTING, LLC     :
GREEN MOUNTAIN POWER CORP,         :
GREENFIELD GLASS COMPANY,          :
GRENOBLE GROUP,                    :
HARRINGTON ENGINEERING INC.,       :
INTERNATIONAL FINANCIAL SVCS CORP :
IRON HORSE STANDING SEAM           :
 Case 19-10214 Doc    147 Filed 07/15/19 Entered    07/15/19 15:49:14
             Desc    Main Document           Page   2 of 96


ROOFING CO,                      :
JOYCE LAND SURVEYING CORP,       :
KEY DRILLING & BLASTING SVCS,    :
LAKELAND BANK,                   :
LPV,                             :
MACROLEASE CORPORATION,          :
MANCHESTER CARPET CARE INC.,     :
MATTHEW CURTIS ,                 :
METROPOLITAN GOLF ASSN,          :
MICHAEL FAYETTE                  :
dba MFAYETTE CARPENTRY, LLC,     :
MICHAEL FAYETTE STEPHEN KUNKLE :
dba STEPHEN KUNKLE CARPENTRY,    :
MOUNTAIN GLASS AND LOCK CORP,    :
MR STEEL ACQUISITION CORP.,      :
NEC FINANCIAL SERVICES LLC,      :
NORDIC VALLEY PROPERTIES LLC,    :
NORTHERN BUILDING SUPPLIES, INC, :
NS LEASING, LLC,                 :
OAKLEAF MARINE MANAGEMENT CORP, :
PIONEER TIMBER FRAMES LLC,       :
PJB HOME CENTER, INC.,           :
PLIMPTON EXCAVATING LLC,         :
RCN CAPITAL LLC,                 :
RCN CAPITAL LLC, ATIMA,          :
REINHART EQUIPMENT,              :
REINHART FOODSERVICE, LLC,       :
ROBERT FISHER,                   :
RTM CAPITAL PARTNERS, INC.,      :
SETH AND JENNIFER GOODMAN,       :
SHEFFIELD FINANCIAL,             :
SOUTHWORTH ELECTRICAL INC,       :
SPRUNG STRUCTURES,               :
SQUIRE CAPITAL, STEPHEN KUNKLE,  :
STEPHEN KUNKLE                   :
dba STEPHEN KUNKLE CARPENTRY,    :
SVT MASONRY INCORPORATED,        :
SWAN ELECTRIC, INC.,             :
SYSCO ALBANY, LLC,               :
TEREX FINANCIAL SERVICES, INC.,  :
TEREX FINANCIAL SERVICES, INC.,  :
TFT HOLDINGS, LLC,               :
THE INN AT SAWMILL FARM, LLC,    :
THOMAS WHIT & ELIZ ARMSTRONG,    :
TRINITY ENGINEERING &            :
TECHNICAL SERVICES, LLC,         :



                                  2
 Case 19-10214 Doc    147 Filed 07/15/19 Entered           07/15/19 15:49:14
             Desc    Main Document           Page          3 of 96


TRIPLE T TRUCKING,                :
TRUE WORLD FOODS BOSTON, LLC,     :
TYLER AND ROSE DICKSON,           :
VARESCHI PLUMBING & HEATING,      :
VERMONT DEPARTMENT OF TAX,        :
W&W BUILDING SUPPLY,              :
WALKER KIMBALL,                   :
WESTERN EQUIPMENT FINANCE, INC,   :
WINDHAM ARCHITECTURAL METALS,     :
                                  :
                Respondents.      :
                                  x
                                  x
                                  :
In re:                            :    CHAPTER 11
                                  :
HERMITAGE CLUB, LLC               :    CASE NO. 19-10276 (CAB)
                                  :
                Debtor.           :    (Jointly Administered)
                                  x
                                  :
HERMITAGE CLUB, LLC               :
                                  :
                Movant,           :
                                  :
v.                                :
                                  :
                                  :
BERKSHIRE BANK,                   :
CORPORATION SERVICE CO, AS REP,   :
DELL FINANCIAL SERVICES, LLC,     :
INTERNATIONAL FINANCIAL SVCS CORP :
NEC FINANCIAL SERVICES LLC,       :
REINHART FOODSERVICE, LLC,        :
SYSCO ALBANY, LLC,                :
TCF EQUIPMENT FINANCE,            :
WEBBANK,                          :
                Respondents.      :
                                  x
 DEBTORS’ MOTION FOR FINAL ORDER (I) AUTHORIZING THE DEBTORS TO
OBTAIN POSTPETITION FINANCING PURSUANT TO 11 U.S.C. §§ 105(a), 362 AND
364(c) and (d), (II) GRANTING LIENS AND SUPERPRIORITY CLAIMS TO THE DIP
  LENDER PURSUANT TO 11 U.S.C. § 364(c), AND (III) SCHEDULING A FINAL
                 HEARING PURSUANT TO BANKRUPTCY RULE 4001




                                   3
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc             Main Document           Page                4 of 96


       Hermitage Inn Real Estate Holding Company LLC (“HIREHCO”) and Hermitage Club

LLC (the “Club”, and together with HIREHCO, the “Debtors”), the debtors and debtors-in-

possession herein, by and through their undersigned proposed counsel, submit this motion (the

“Motion”) for entry of an order substantially in the form submitted herewith (the “DIP Order,”)

pursuant to sections 105(a), 361, 362, 363 and 364 of title 11 of the United States Code, 11 U.S.C.

§§ 101, et. seq. (the “Bankruptcy Code”), (i) authorizing the Debtors to obtain secured postpetition

financing from Restructured Opportunity Investors, Inc., or its assignee (the “DIP Lender” or

“Lender”), consisting of a credit facility in the aggregate principal amount of up to $1,750,000

(the “DIP Financing” or the “DIP Facility”) for the purpose of funding the Debtors’ general

operating needs and the administration of the Debtors’ chapter 11 cases, in accordance with (a) a

Debtor-in-Possession Loan and Security Agreement substantially in the form attached hereto

(the “DIP Loan Agreement”), between the Debtors and the DIP Lender and (b) the budget

(“Budget”) attached to the DIP Order; (ii) authorizing the Debtors’ entry into definitive loan

documents including the DIP Loan Agreement (attached hereto as Exhibit A), and performance

of such other acts as may be necessary or appropriate in connection therewith; (iii) granting to the

DIP Lender valid, fully perfected, and enforceable security interests and liens (collectively, the

“DIP Liens”) in and upon the DIP Collateral (as defined in the DIP Loan Agreement) pursuant to

sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code.


       In support of this Motion, the Debtors rely upon the Declaration of James Barnes in

Support of Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”),

filed on May 28, 2019 (ECF No. 10), and respectfully state as follows:




                                                 4
     Case 19-10214 Doc         147 Filed 07/15/19 Entered                07/15/19 15:49:14
                 Desc         Main Document           Page               5 of 96


                        Jurisdiction, Venue And Statutory Predicates


        1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334.

Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.     The statutory predicates for the relief requested herein are sections 105(a), 361,

362, 363 and 364 of the Bankruptcy Code, Bankruptcy Rules 4001, 6004 and 9014, and Rule 4001-

5 of the Local Rules of the United States Bankruptcy Court for the District of Vermont (the “Local

Rules”).

A.      General Background

        3.     The Debtors each filed a voluntary petition for relief under chapter 11 of the

Bankruptcy Code, commencing the above-captioned chapter 11 cases (collectively, the “Chapter

11 Cases”) in the United States Bankruptcy Court for the District of Connecticut on May 28, 2019.

        4.     On May 22, 2019, an involuntary petition by petition for relief under Chapter 7 of

the United States Bankruptcy Code, 11 U.S.C. §101, et seq. (the “Bankruptcy Code”) filed by

Bobbi Resek, Dan Solaz and Lakeland Bank (collectively, the “Petitioning Creditors”) against

HIREHCO (the “Involuntary Case”) in this Court.

        5.     On June 19, 2019, this Court entered a Memorandum of Decision Determining

Vermont to be the Proper Venue for Three Hermitage Cases (ECF No. 91) and an Order

Determining Vermont to be the Proper Venue for Three Hermitage Cases (ECF No. 92)(the

“Venue Order”).

        6.     Pursuant to the terms of the Venue Order, the Chapter 11 Cases were transferred to

this Court.

        7.     By Order of this Court dated June 28, 2019, the Involuntary Case was converted to



                                                5
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document           Page                6 of 96


a case under Chapter 11 and the Chapter 11 case of HIREHCO was consolidated therewith and

is pending as a Chapter 11 case in this Court, Case No. 19-10214.

       8.      By Order dated July 12, 2019, this Court directed that the Debtors’ cases be jointly

administered and consolidated for procedural purposes only.

       9.      The Debtors are managing their property as debtors-in-possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. As of the filing of this Motion, no request has

been made for the appointment of a trustee or examiner and no statutory committee has been

appointed in the Chapter 11 Cases.

       10.     The Debtors own and operate a four-season private members only ski and golf club

located in Wilmington, Vermont (“Hermitage” or the “Resort”). HIREHCO was formed in 2007

to purchase the Hermitage Inn (the “Inn”) in West Dover, Vermont. In 2011, HIREHCO expanded

its operations and purchased the nearby Haystack Mountain ski resort and an adjacent 18-hole

Desmond Muirhead designed championship golf course. The Club was organized at that time with

the intent to develop the Resort into a private, members only facility with 450 private homes and

condominiums to be built on site.

       11.     Development of the project commenced and ski lifts were installed to link the Inn

to the ski mountain. Club membership interest were sold at an even pace to achieve the goal of

1,500 members and 450 residential properties on site.

       12.     Within a couple of years, the Debtors’ operations expanded to include the Snow

Goose Inn, White House Inn, the Inn at Sawmill Farm, and a local airport property with an

additional 450 acres for building lots and expansion of the existing runway.

       13.     The purchase of the airport property proved to be troublesome for the Debtors. The

State of Vermont Department of Natural Resources took the position that the common ownership




                                                6
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document           Page                7 of 96


of the Resort and the airport property through HIREHCO provided grounds to re-evaluate permits

already issued by the State. The State of Vermont slowed the permitting process as it evaluated

impact on the local area. The sale of Club memberships decreased dramatically. Because of the

financial distress caused by the declining sale of Club memberships and the lingering permitting

issue, it became necessary for HIREHCO to sell the airport property and additional acreage to

maintain operations.

       14.     The decline in membership sales and real estate sales resulted in, inter alia, a

default in payment of sales and use taxes owed to the State of Vermont. On April 1, 2018, the

State of Vermont ordered the closure of the Resort due to the non-payment of taxes. Subsequently,

Berkshire Bank commenced a foreclosure action against the Debtors in the Vermont State Courts

(the “Foreclosure Action”). By order of the court in the Foreclosure Action, a receiver (the

“Receiver”) was appointed to take possession of the HIREHCO assets. The Receiver has

maintained and preserved the property but has not sought to re-open or improve the facilities since

its appointment. By Order of this Court dated May 31, 2019, the Receiver has continued to

maintain the Property since the Petition Date. The Receiver retained approximately five employees

to maintain the Resort.

       15.     As a result of the Resort closure and the effect of the pending Foreclosure Action,

it became necessary for the Debtors to file petitions for reorganization under Chapter 11 of the

Bankruptcy Code.

       16.     Additional information and greater detail on the history of the Resort and its

operations may be found in the First Day Declaration of James Barnes, which is incorporated

herein by reference.




                                                7
     Case 19-10214 Doc       147 Filed 07/15/19 Entered               07/15/19 15:49:14
                 Desc       Main Document           Page              8 of 96


B.      Organizational Structure

        17.   HIREHCO is a Connecticut limited liability company. James R. Barnes is the

Manager and initial member of HIREHCO. The Club is a Connecticut limited liability company

wholly owned by HIREHCO.

C.      The Debtors’ Prepetition Capital Structure

        (i)   Prepetition Senior Credit Documents

        18.   HIREHCO, as borrower, is a party to a construction loan agreement and related

documents dated September 30, 2013 pursuant to which Berkshire Bank (“Berkshire” or the

“Prepetition Senior Lender”) extended a secured financing facility to HIREHCO in the original

principal sum of $20,000,000, as evidenced by a certain Second Amended and Restated

Promissory Note in the original principal amount of $15,000,000 (the “Base Lodge Note”); as

further evidenced by that certain Third Amended and Restated Promissory Note dated June 28,

2016 in the original principal amount of $1,000,000 (the “Bridge Loan Note”) and as further

evidenced by that certain Promissory Note dated as of July 18, 2017 in the original principal

amount of $1,100,000 (the “Second Bridge Loan Note”), all as secured by a Construction

Mortgage and Security Agreement dated September 30, 2013 (the “Construction Mortgage”) and

recorded in the Town of Wilmington and the Town of Dover Land Records on real property

owned by HIREHCO and located in the Towns of Wilmington and Dover, as more specifically

described on Schedule A attached hereto (the “Real Property”), as amended by Amendment of

Mortgage dated April 30, 2014 and as further amended by Second Amendment of Mortgage dated

November 12, 2014 and as further amended by Third Amendment of Mortgage dated December

3, 2014 and as further amended by Fourth Amendment of Mortgage dated December 4, 2015 and

as further amended by Fifth Amendment of Mortgage dated June 28, 2016 and as further amended




                                             8
  Case 19-10214 Doc             147 Filed 07/15/19 Entered               07/15/19 15:49:14
              Desc             Main Document           Page              9 of 96


by Sixth Amendment of Mortgage dated February 1,2017 and as further amended by Sixth

Amendment of Mortgage dated February 1, 2017 and as further amended by Seventh Amendment

of Mortgage dated February 10, 2017 and as further amended by Eighth Amendment of Mortgage

dated July 18, 2017. (The Base Lodge Note, the Bridge Loan Note, the Second Bridge Loan Note

and together with the Construction Mortgage, as amended, the “Berkshire Loan Facility”).

       19.     A portion of the real property secured by the Berkshire Loan Facility is leased by

HIREHCO from the Town of Wilmington and the Wilmington Water District. The Town of

Wilmington and the Wilmington Water District, as Landlord under the ground lease entered into

a certain Ground Lease Consent and Recognition Agreement dated March 9, 2015 and recorded

in the Wilmington Land Records consenting to the Berkshire Loan Facility.

       20.     The Club and HIREHCO granted to Berkshire a security interest in all of their

respective personal property (“Personal Property”) to secure the indebtedness under the

Berkshire Loan Facility by Security Agreements each dated September 30, 2013. In order to

perfect the security interests, Berkshire filed UCC financing statements with the Connecticut

Secretary of State (the “Security Interests”).

       21.     On December 3, 2014, HIREHCO, the Club and James R. Barnes entered into a

Second Amended and Restated Construction Loan Agreement, as amended by First Amendment

of Loan Agreement and Other Loan Documents dated June 28, 2016, Second Amendment of Loan

Agreement and Other Loan Documents dated February 10, 2017, Third Amendment of Loan

Agreement and other Loan Documents dated June 14, 2017 and Fourth Amendment of Loan

Agreement and Other Loan Documents dated July 18, 2017 to secure the Berkshire Loan Facility.

       22.     By Amended and Restated Payment and Completion Guaranty dated December 3,

2014, as amended, James R. Barnes executed a guaranty of the obligations of HIRECHO to




                                                 9
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 10 of 96


Berkshire.

       23.     Berkshire declared a default under the Berkshire Loan Facility and the parties

entered a certain Forbearance Agreement dated December 30, 2016 as amended by Second

Amendment to Forbearance Agreement dated July 18, 2017 and as further amended by Amended

and Restated Forbearance Agreement dated November 30, 2017.

       24.     As of the Petition Date, approximately $19 million remained outstanding under

the Berkshire Loan Facility (together with any amounts incurred or accrued, but unpaid prior to

and since the Petition Date, the “First Lien Obligations”). The Security Interests granted the

Prepetition Senior Lender first-priority security interests in and liens on all of their respective

personal and real property (collectively, the “Prepetition Collateral”), subject only to certain

permitted encumbrances (the “Permitted Liens”).

       25.     Involuntary Liens and Encumbrances on the Real Property. There are a

number of liens affecting the Real Property, which liens are subsequent and subordinate to the

liens of the Prepetition Senior Lender. The following entities may claim an interest in the Real

Property (collectively, the “Prepetition Involuntary Liens”):

               a.     BSA Architects, Inc. d/b/a Bull Stockwell Allen may claim an interest in

the Real Property by virtue of a Mechanic’s Lien dated June 24, 2016 in the amount of $338,717.81

and recorded on June 27, 2016 in the Town of Dover Land Records, and that certain Writ of

Attachment and Order of Approval dated August 31, 2016 and recorded in the Town of

Wilmington and Town of Dover Land Records and that certain Judgment order to Stipulation dated

February 8, 2017 in the amount of $430,000 and recorded in the Wilmington Land Records and

the Dover Land Records.

               b.     MR Steel Acquisition Corp. d/b/a Ameri-Fab may claim an interest in the




                                                10
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc           Main Document          Page                11 of 96


Real Property in the amount of $58,750.00 by virtue of a Notice of Mechanics Lien dated February

13, 2017 and recorded in the Wilmington Land Records.

              c.      Thomas Whit Armstrong, Jr. and Elizabeth Armstrong may claim an

interest in the Real Property by virtue of a Writ of Attachment and order of Approval dated April

20, 2017 in the amount of $227,186.36 and by Order dated October 23, 2017 in the amount of

$198,242.12 recorded in the Wilmington Land Records.

              d.      PJB Home Center, Inc. d/b/a Perkins Home Center may claim an interest in

the Real Property by virtue of a Mechanics Lien dated May 10, 2017 in the amount of $4,093.35

recorded in the Wilmington Land Records and a Notice of Mechanics Lien dated May 10, 2017

in the amount of $30,645.19 recorded in the Wilmington Land Records and a Contractor’s Lien

dated May 8, 2017 in the amount of $7,556.11, recorded in the Dover Land Records.

              e.      Green Mountain Power Corporation may claim an interest in the Real

Property by virtue of a Stipulated Writ of Attachment dated June 12, 2017 in the amount of

$257,628.11 recorded in the Wilmington Land Records.

              f.      Michael Fayette d/b/a MFayette Carpentry, LLC may claim an interest in

the Real Property by virtue of a Notice of Mechanics Lien in the amount of $18,844.00 recorded

on July 6, 2017 in the Wilmington Land Records.

              g.      Stephen Kunkle d/b/a Stephen Kunkle Carpentry may claim an interest in

the Real Property by virtue of a Notice of Mechanics Lien in the amount of $19,140 recorded on

July 6, 2017 in the Wilmington Land Records.

              h.      Dan and John Lane d/b/a Lane Plumbing & Heating, Inc. may claim an

interest in the Real Property by virtue of a Notice of Mechanics Lien dated July 6, 2017 in the

amount of $68,504.33 recorded in the Wilmington Land Records.




                                               11
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc           Main Document          Page                12 of 96


              i.      Southworth Electrical, Inc. may claim an interest in the Real Property by

virtue of a Memorandum of Lien dated July 10, 2017 in the amount of $66,090.44 recorded in the

Wilmington Land Records.

              j.      Swan Electric, Inc. may claim an interest in the Real Property by virtue of

a Notice of Contractor’s Lien dated July 10, 2017 in the amount of $62,510.60 recorded in the

Wilmington Land Records.

              k.      SVT Masonry Incorporated may claim an interest in the Real Property by

virtue of a Judgment in the amount of $103,719.21 recorded on May 30, 2018 in the Wilmington

Land Records and relating to a Notice of Lien dated July 14, 2017 in the amount of $89,950

recorded in the Wilmington Land Records.

              l.      Seth Goodman and Jennifer Goodman may claim an interest in the Real

Property by virtue of a Writ of Attachment dated July 21, 2017 in the amount of $986,495.21

recorded in the Wilmington Land Records.

              m.      Craig Doersch Painting, LLC may claim an interest in the Real Property by

virtue of a Notice of Lien dated August 2, 2017 in the amount of $76,834.00 recorded in the

Wilmington Land Records.

              n.      Mountain Glass & Lock Corporation may claim an interest in the Real

Property by virtue of a Notice of Claim of Lien dated August 11, 2017 in the amount of $44,872.50

and by Stipulated Writ of Attachment dated November 8, 2017 in the amount of $54,057.02

recorded in the Wilmington land Records.

              o.      Vareschi Plumbing & Heating may claim an interest in the Real Property

by virtue of a Notice of Lien dated August 17, 2017 in the amount of $15,220.00 recorded in the

Wilmington Land Records.




                                               12
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 13 of 96


                p.    Manchester Carpet Care, Inc. may claim an interest in the Real Property by

virtue of a Notice of Lien dated August 9, 2017 in the amount of $39,875.09 recorded in the

Wilmington Land Records.

                q.    Windham Architectural Metals may claim an interest in the Real Property

by virtue of a Notice of Lien dated October 4, 2017 in the amount of $16,209.16 recorded in the

Wilmington Land Records.

                r.    Sysco Albany, LLC may claim an interest in the Real Property by virtue of

a Judgment Order dated August 31, 2017 in the amount of $23,541.61 recorded in the Wilmington

Land Records.

                s.    Greenfield Glass Company may claim an interest in the Real Property by

virtue of a Notice of Lien dated October 24, 2017 in the amount of $4,928.88 recorded in the

Wilmington Land Records.

                t.    Austin Design Inc. may claim an interest in the Real Property by virtue of a

Notice of Lien dated October 24, 2017 in the amount of $20,501.25 recorded in the Wilmington

Land Records.

                u.    Iron Horse Standing Seam Roofing Co. a/k/a Iron Horse Roofing Co. may

claim an interest in the Real Property by virtue of a Preliminary Lien Notice dated November 27,

2017 in the amount of $25,631.11 recorded in the Wilmington Land Records.

                v.    Reinhart FoodService, LLC may claim an interest in the Real Property by

virtue of a Writ of Attachment dated November 27, 2017 in the amount of $1,587,448.10 recorded

in the Wilmington and Dover Land Records.

                w.    Reinhart FoodService LLC may further claim an interest in the Real

Property by virtue of a Writ of Attachment dated January 25, 2018 in the amount of $1,587,448.10




                                               13
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc           Main Document          Page                14 of 96


recorded in the Wilmington and Dover Land Records.

              x.      Gordon Bristol d/b/a Gordon Bristol Consulting, LLC may claim an interest

in the Real Property by virtue of a Notice of Lien dated December 18, 2017 in the amount of

$57,080.58 recorded in the Wilmington Land Records.

              y.      Michael Fayette and Stephen Kunkle d/b/a Stephen Kunkle Carpentry may

claim an interest in the Real Property by virtue of a Writ of Attachment and Order of Approval

dated January 2, 2018 in the amount of $30,959.55 recorded in the Wilmington Land Records.

              z.      Pioneer Timber Frames LLC may claim an interest in the Real Property by

virtue of a Notice of Lien dated January 5, 2018 in the amount of $16,520.00 recorded in the

Wilmington Land Records.

              aa.     Trinity Engineering & Technical Services, LLC may claim an interest in the

Real Property by virtue of a Notice of Mechanics Lien dated January 16, 2018 in the amount of

$13,557.75 recorded in the Wilmington and Dover Land Records.

              bb.     Trinity Engineering & Technical Services, LLC may further claim an

interest in the Real Property by virtue of a Notice of Mechanic’s Lien dated January 16, 2018 in

the amount of $9,743.65 recorded in the Dover Land Records.

              cc.     Metropolitan Golf Association may claim an interest in the Real Property

by virtue of a Judgement Order dated October 30, 2017 and certified on January 16, 2018 in the

amount of $50,358.84 recorded in the Wilmington Land Records.

              dd.     Pamela Keefe, Trustee of the Carol H. Butler Trust may claim an interest in

the Real Property by virtue of a Writ of Attachment dated January 30, 2018 in the amount of

$1,092,993.16 recorded in the Wilmington Land Records.

              ee.     Fred H. Hamblet, LLC may claim an interest in the Real Property by virtue




                                               14
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 15 of 96


of a Notice of Lien dated April 13, 2017 in the amount of $21,990.00 recorded in the Dover Land

Records.

              ff.     Joyce Land Surveying Corp. may claim an interest in the Real Property by

virtue of a Notice of Contractors Lien dated February 5, 2018 in the amount of $7,374.98 recorded

in the Wilmington and Dover Land Records.

              gg.     Tyler Dickson and Rose Stewart Dickson may claim an interest in the Real

Property by virtue of a Writ of Attachment dated February 9, 2018 in the amount of $1,005,000.00

recorded in the Wilmington Land Records.

              hh.     Brown’s Country Services, LLC may claim an interest in the Real Property

by virtue of a Notice of Lien in the amount of $150,382.86 recorded on February 21, 2018 in the

Wilmington Land Records.

              ii.     Dan Solaz may claim an interest in the Real Property by virtue of a Writ

and Order in the amount of $314,000.00 recorded on February 26, 2018 in the Wilmington Land

Records.

              jj.     Plimpton Excavating, LLC may claim an interest in the Real Property by

virtue of an Order in the amount of $37,102.84 recorded on August 9, 2018 in the Wilmington

Land Records relating to a Mechanic’s Lien recorded on March 7, 2018 in the Wilmington Land

Records.

              kk.     Key Drilling & Blasting Services, Inc. may claim an interest in the Real

Property by virtue of a Mechanic’s lien in the amount of $66,600.00 recorded on March 7, 2018

in the Wilmington Land Records.

              ll.     Builders Services, Inc. may claim an interest in the Real Property by virtue

of an interest recorded on March 12, 2018 at Book 347, Page 247 of the Dover Land Records.




                                               15
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 16 of 96


                mm.   Harrington Engineering, Inc. may claim an interest in the Real Property by

virtue of an interest in the amount of $39,953.59 recorded on March 12, 2018 at Book 339, Page

159 of the Wilmington Land Records and recorded on March 9, 2018 at Book 11, Page 404 of the

Dover Land Records.

                nn.   Ann Coleman may claim an interest in the Real Property by virtue of a lien

in the amount of $1,670.44 recorded on March 12, 2018 in the Wilmington Land Records.

                oo.   Northern Building Supplies, Inc. may claim an interest in the Real Property

by virtue of an Order in the amount of $151,744.44 recorded on July 2, 2018 in the Wilmington

Land Records and relating to a Mechanic’s Lien in the amount of $121,999.13 recorded on March

13, 2018 in the Wilmington Land Records and recorded on March 6, 2018 in the Dover Land

Records.

                pp.   Triple T Trucking may claim an interest in the Real Property by virtue of a

Mechanic’s Lien in the amount of $34,634.31 recorded on March 20, 2018 in the Wilmington and

Dover Land Records.

                qq.   Triple T Trucking may claim a further interest in the Real Property by virtue

of a Mechanic’s Lien in the amount of $1,981.50 recorded on March 20, 2018 in the Wilmington

Land Records.

                rr.   Dan Solaz may claim a further interest in the Real Property by virtue of a

Writ in the amount of $314,000 recorded on April 2, 2018 relating to a Mechanic’s Lien recorded

on March 21, 2018 in the Wilmington Land Records.

                ss.   Charles T. Collins and Ana Cladera may claim an interest in the Real

Property by virtue of a Judgment in the amount of $1,107,192.00 recorded on June 29, 2018 in the

Wilmington Land Records relating to a Writ recorded on March 21, 2018 in the Wilmington Land




                                               16
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 17 of 96


Records.

                tt.   David Manning, Inc. may claim an interest in the Real Property by virtue of

an Order in the amount of $34,805.97 recorded on August 29, 2018 in the Wilmington Land

Records relating to a Mechanic’s Lien recorded on April 6, 2018 in the Wilmington Land Records.

                uu.   TFT Holdings, LLC may claim an interest in the Real Property by virtue of

a Judgment in the amount of $1,458,249.00 recorded on June 29, 2018 in the Wilmington Land

Records relating to a Writ recorded on April 9, 2018 in the Wilmington Land Records.

                vv.   Cold Brook Fire District may claim an interest in the Real Property by virtue

of a lien in the amount of $255.42 recorded on May 10, 2018 in the Wilmington Land Records.

                ww.   Atomic Professional Audio, Inc. may claim an interest in the Real Property

by virtue of a Judgment in the amount of $71,372.96 recorded on June 21, 2018 in the Wilmington

Land Records.

                xx.   True World Foods Boston LLC may claim an interest in the Real Property

by virtue of an Order in the amount of $10,790.58 recorded on August 9, 2018 in the Wilmington

Land Records.

                yy.   Cold Brook Fire District may claim a further interest in the Real Property

by virtue of a lien in the amount of $6,250.00 recorded on August 15, 2018 in the Wilmington

Land Records.

       26.      Tax Liens on the Real Property. The State of Vermont Department of Taxes may

claim an interest in the Real Property by virtue of (i) a State Tax Lien dated July 25, 2017 in the

amount of $185,239.07 and recorded in the Wilmington Land Records; (ii) a State Tax Lien dated

September 7, 2017 in the amount of $114,450.24 and recorded in the Wilmington Land Records;

(iii) a State Tax Lien dated September 13, 2017 in the amount of $299,151.87 and recorded in the




                                                17
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 18 of 96


Wilmington Land Records; (iv) a State Tax Lien dated August 10, 2017 in the amount of

$185,897.61 and recorded in the Wilmington Land Records; and (v) a State Tax Lien dated

October 20, 2017 in the amount of $4,396.90 and recorded in the Wilmington Land Records

(collectively, the “Tax Liens”).

       27.     Mortgages Affecting the Real Property. In addition to the mortgage held by

Berkshire Bank, the following entities hold mortgages secured by the Real Property (collectively,

the “Prepetition Subordinate Mortgages”):

               a.      Donald and Savannah Jabro may claim an interest in the Real Property by

virtue of a mortgage securing the original principal amount of $450,000.00 which mortgage was

recorded on May 1, 2017 in the Wilmington Land Records.

               b.      Fisher & Fisher Law Offices may claim an interest in the Real Property by

virtue of a mortgage securing the original principal amount of $143,727.72 which mortgage was

recorded on November 17, 2017 in the Wilmington Land Records.

               c.      RTM Capital Partners, Inc., LPV, 15-Hermitage, LLC and Matthew Curtis

may claim an interest in the Real Property by virtue of a mortgage deed securing the original

principal amount of $2,080,527.77, which mortgage was recorded on December 20, 2017 in the

Wilmington Land Records.

       28.     Barnstormer Summit Lift, LLC may claim an interest in the Personal Property

owned by HIREHCO by virtue of Original Financing Statement No. 0003128812 recorded with

the Connecticut Secretary of State and Original Financing Statement No. 16-300965 recorded with

the Vermont Secretary of State covering certain ski lifts owned by HIREHCO (the “Barnstormer

Collateral”). The Barnstormer Collateral is not included in the Personal Property Liens (as defined

herein) to be subordinated herein.




                                                18
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 19 of 96


       29.     In addition to the liens affecting the Real Property, there are liens affecting the

Personal Property assets of the Debtors. The following entities may claim an interest in the

Debtors’ Personal Property (collectively, the “Personal Property Liens”):

               a.     Berkshire Bank may claim an interest in the Personal Property owned by

the Debtors by virtue of Original Financing Statement Nos. 0002961631 and 0002993655 recorded

with the Connecticut Secretary of State;

               b.     Corporation Service Company, as Representative may claim an interest in

the Personal Property owned by HIREHCO by virtue of Original Financing Statement No.

0003016672 recorded with the Connecticut Secretary of State;

               c.     Dell Financial Services, LLC may claim an interest in the Personal Property

owned by the Club virtue of Original Financing Statement No. 0002956221 recorded with the

Connecticut Secretary of State;

               d.     International Financial Services Corporation may claim an interest in the

Personal Property owned by the Debtors by virtue of Original Financing Statement No.

0003021288 recorded with the Connecticut Secretary of State and Original Financing Statement

No. 14-274506 recorded with the Vermont Secretary of State;

               e.     Lakeland Bank may claim an interest in the Personal Property owned by

HIREHCO by virtue of Original Financing Statement No. 0003103361 recorded with the

Connecticut Secretary of State;

               f.     Macrolease Corporation may claim an interest in the Personal Property

owned by HIREHCO by virtue of Original Financing Statement No. 0003021633 recorded with

the Connecticut Secretary of State;

               g.     NEC Financial Services, LLC may claim an interest in the Personal




                                               19
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 20 of 96


Property owned by the Club by virtue of Original Financing Statement Nos. 0003057636,

0003059810, 0003093807, and 0003095460 recorded with the Connecticut Secretary of State;

               h.     Nordic Valley Properties, LLC may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement No. 14-277361 recorded

with the Vermont Secretary of State;

               i.     NS Leasing, LLC may claim an interest in the Personal Property owned by

HIREHCO by virtue of Original Financing Statement Nos. 16-301105 and 17-309506 recorded

with the Vermont Secretary of State;

               j.     RCN Capital, LLC, ATIMA may claim an interest in the Personal Property

owned by HIREHCO by virtue of Original Financing Statement No. 0003026452 recorded with

the Connecticut Secretary of State and Original Financing Statement No. 14-275621 recorded with

the Vermont Secretary of State;

               k.     Reinhart Foodservice, LLC may claim an interest in the Personal Property

owned by the Debtors by virtue of Original Financing Statement No. 0003214434 recorded with

the Connecticut Secretary of State and Writ of Attachment 17-325079 recorded with the Vermont

Secretary of State;

               l.     Sysco Albany, LLC may claim an interest in the Personal Property owned

by the Club by virtue of Original Financing Statement No. 0003176847 recorded with the

Connecticut Secretary of State;

               m.     TCF Equipment Finance division of TCF National Bank may claim an

interest in the Personal Property owned by the Club by virtue of Original Financing Statement

Nos. 0003060165 and 0003122563 recorded with the Connecticut Secretary of State;

               n.     Terex Financial Services, Inc. may claim an interest in the Personal Property




                                               20
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 21 of 96


owned by HIREHCO by virtue of Original Financing Statement No. 0003161474 recorded with

the Connecticut Secretary of State and Original Financing Statement No. 17-310389 recorded with

the Vermont Secretary of State;

                o.     The Inn at Sawmill Farm, LLC may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement Nos. 15-278506 and 15-

278507 recorded with the Vermont Secretary of State;

                p.     Webbank may claim an interest in the Personal Property owned by the Club

by virtue of Original Financing Statement No. 0003019760 recorded with the Connecticut

Secretary of State; and

                q.     Western Equipment Finance, Inc. may claim an interest in the Personal

Property owned by HIREHCO by virtue of Original Financing Statement No. 0003159592

recorded with the Connecticut Secretary of State.

       30.      The Prepetition Involuntary Liens, the Prepetition Subordinated Mortgages, and the

Personal Property Liens shall be hereinafter referred to as the “Prepetition Subordinated

Obligations”.

       31.      As of the Petition Date, the Debtors have aggregate unsecured debts (excluding

claims by members of the Resort) totaling approximately $4.5 million, for merchandise, utilities,

professional fees, insurance, and employee-related expenses.

                                Need For Postpetition Financing

       32.       The Debtors intend to use the Chapter 11 Cases to restructure their debt

obligations, propose a feasible plan of reorganization or market the Resort property for an orderly

sale. The Debtors will be irreparably harmed if they are not granted the authority to obtain

postpetition financing from the DIP Lender in accordance with the terms of the DIP Loan




                                                21
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                    07/15/19 15:49:14
              Desc             Main Document          Page                    22 of 96


Agreement. The relief sought herein is necessary in order to permit, among other things, the ability

to fund payroll, payroll taxes, real estate taxes, water and sewer use charges as well as the ability

to provide maintenance to the Resort, insurance and other ongoing necessary chapter 11 expenses

including professional fees and United States Trustee Fees. The access of the Debtors to sufficient

liquidity made available through the incurrence of new indebtedness for borrowed money is vital

to the preservation and maintenance of the going concern value of the Debtors and maximizing a

recovery for creditors.

        33.     Absent the additional funds provided by the DIP Financing, the Debtors project that

they will not have sufficient cash to maintain the Resort and its assets. It is critical that the Debtors

have sufficient funding to meet their ordinary course and bankruptcy-related obligations in order to

effectuate an orderly reorganization or sale. The Debtors believe that the DIP Financing, will enable

them to meet their obligations in these Chapter 11 Cases.

        34.     Given the Debtors’ existing capital structure and financial condition, the Debtors

were unable to obtain adequate unsecured credit allowable under section 503(b)(1) of the

Bankruptcy Code as an administrative expense. The Debtors are also unable to obtain secured

credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without

granting the DIP Lender, subject to the carve out and professional fee escrow, the DIP Liens and

the DIP superpriority administrative expense claim under the terms and conditions set forth in the

DIP Loan Agreement.

        35.     After good faith arm’s length negotiations with respect to the terms and conditions

of the DIP Financing, and after soliciting proposals from other potential DIP lenders, including

Berkshire, the Debtors concluded, in an exercise of their sound business judgment, that the

financing to be provided by the DIP Lender pursuant to the terms of the DIP Loan Agreement and




                                                   22
     Case 19-10214 Doc              147 Filed 07/15/19 Entered                          07/15/19 15:49:14
                 Desc              Main Document          Page                          23 of 96


the DIP Order clearly represents the most favorable terms and adequate source of financing

presently available to the Debtors.

         36.      The Debtors sought and received proposals for alternative financing. In the weeks

prior to the Petition Date, the Debtors solicited a financing proposal from Berkshire, among others.

Berkshire has reported that it is not interested in providing post-petition financing to the Debtors.

The DIP Financing is the only option available to the Debtors at this critical time. As outlined in

more detail below, the DIP Financing (a) provides for up to $1,750,000 of financing, (b) has a

maturity date that is the earlier of six months from approval or entry of a final order confirming

a plan of reorganization (c) is not secured by any avoidance actions, and (d) contains reasonable

covenants and conditions.

         37.      The Debtors submit that the terms of the proposed DIP Financing are fair,

reasonable and balanced, reflect the Debtors’ exercise of sound business judgment consistent with

their fiduciary duties, are the best available under the circumstances, supported by reasonably

equivalent value and fair consideration, and should be approved on a final basis.

                                     Summary of Dip Financing Terms

         38.      In accordance with the disclosure requirements of Bankruptcy Rule 4001(c), a

summary of the material terms of the DIP Loan Agreement, are set forth in the chart below.1

    Borrowers                             Hermitage Inn Real Estate Holding Company LLC and Hermitage
                                          Club LLC

    Lender                                Restructured Opportunity Investors, Inc.
                                          or its assignee (the “Lender”)

Commitment, Availability and              The DIP Financing shall be a first priority secured credit facility of up

1
  The descriptions of the material terms of the proposed DIP Financing provided in this Motion are intended only as a
summary thereof. Parties should refer to the full DIP Loan Agreement for complete terms of the financing. In the event
of any inconsistency between the descriptions set forth herein and the terms of the DIP Loan Agreement, the terms of
the DIP Loan Agreement and DIP Order shall govern. All capitalized terms used but not otherwise defined in this
summary chart shall have the meanings ascribed to them in the DIP Loan Agreement.


                                                         23
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc           Main Document          Page                24 of 96


Purpose                           to $1,750,000 for which the DIP Lender will receive protection under
                                  Sections 364(c) and 364(d) of the Bankruptcy Code.

Term, Maturity and Benchmarks The maturity date (the “Maturity Date”) of the DIP Financing is as
                              follows:
                                         the earlier of (i) six months from entry of order approving
                              DIP or (ii) final order confirming Debtors’ plan of reorganization.

                                  The benchmarks are:
                                      a.    Hiring Jonathan Joslow, or such other professional
                                            acceptable to Lender, as Chief Restructuring Officer with
                                            motion, to be filed within 10 days of entry of Order and
                                            hearing thereon within 21 days after filing of such motion;
                                      b.    Meeting of Resort members on or before August 7, 2019
                                            with the result that at least sixty-five percent (65%) of
                                            existing members commence paying one hundred percent
                                            (100%) of their monthly dues into an escrow account to be
                                            used solely for purposes provided in a confirmed plan of
                                            reorganization (the “Membership Payments”) on or before
                                            August 19, 2019, however, failure to obtain the Membership
                                            Payments shall not be an event of default if the Debtors file
                                            a Motion to Sell its Assets under 11 U.S.C. § 363 on or
                                            before August 26, 2019;
                                      c.    Payment of monthly interest from Interest Reserve to
                                            commence on the first of the month succeeding the Closing
                                            Date; and
                                      d.    Filing of a confirmable plan of reorganization within one
                                            hundred twenty (120) days of the Petition Date and
                                            confirmation of a plan of reorganization within sixty (60)
                                            days thereafter.

Interest Rate, Payments, Fees and Interest Rate: Prime + 5.5% per annum
Expenses                          Default Rate: In the event of a default by the Debtors as specified in
                                  the DIP Loan Agreement, the interest rate charged will be the lesser of
                                  (i) 18% per annum or (ii) maximum rate permitted by law. At closing,
                                  Lender shall advance $280,000 from the DIP Facility to fund an
                                  Interest Reserve. Interest payments will be drawn from the Interest
                                  Reserve monthly in arrears.
                                  Structuring Fee: $50,000
                                  Commitment Fee: $52,500
                                  Exit Fee: Three Percent (3%) of the loan amount ($52,000) will be
                                  payable upon repayment of the loan
Carve Out and Professional Fee Superpriority administrative expense claim granted to Lender shall be
                               subject to carve out for the payment of all unpaid fees payable to the


                                              24
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc            Main Document          Page                   25 of 96


Escrow                              U.S. Trustee under 28 U.S.C. § 1930. In addition, Lender shall consent
                                    to the funding of a professional fee escrow of no less than $150,000 to
                                    be used for the payment of approved professional fees and expenses
                                    for professionals retained on behalf of the Debtors and any official
                                    committee of unsecured creditors appointed in these cases.
Valid Liens                         DIP Liens. The senior first priority DIP Liens granted to the DIP
                                    Lender pursuant to the DIP Order and the DIP Loan Agreement are
                                    deemed valid and perfected upon the entry of the DIP Order. The
                                    Lender shall have an allowed superpriority administrative expense
                                    claim pursuant to Section 364(c)(1) of the Bankruptcy Code.

                                         Relief Requested

       39.     By this Motion, the Debtors seek entry of the DIP Order granting the

following relief: (i) authorizing and approving the Debtors’ entry into the DIP Loan Agreement

and performance of such other acts as may be necessary or appropriate in connection therewith, to

obtain up to $1,750,000 of secured postpetition loans and advances pursuant to the DIP Order; (ii)

granting to the DIP Lender the DIP Liens in and upon the DIP Collateral pursuant to sections

364(c)(2) and 364(d)(1) of the Bankruptcy Code; (iii) granting an allowed DIP Superpriority Claim

to the DIP Lender pursuant to section 364(c)(1) of the Bankruptcy Code; and (iv) vacating and

modifying the automatic stay to the extent necessary to effectuate the terms and provisions of the

DIP Loan Agreement.

                                          Basis For Relief

       40.     The Debtors do not have sufficient cash or other assets to operate their business

during these Chapter 11 Cases or to effectuate a reorganization. The Debtors will be irreparably

harmed if they are not granted the authority to obtain postpetition financing from the DIP Lender

in accordance with the terms of the DIP Loan Agreement in order to permit, among other things,

the orderly maintenance of its business, the ability to fund payroll and payroll taxes, the ability to

pay accruing water and sewer use charges as well as the ability to provide critical Resort

maintenance, insurance and other necessary chapter 11 expenses, including the out-of-pocket


                                                 25
     Case 19-10214 Doc          147 Filed 07/15/19 Entered                    07/15/19 15:49:14
                 Desc          Main Document          Page                    26 of 96


expenses of a realtor to market the Resort property for sale. The access of the Debtors to sufficient

liquidity made available through the incurrence of new indebtedness for borrowed money is vital

to the preservation and maintenance of the going concern value of the Debtors and to a successful

reorganization of the Debtors.

        41.     In the absence of sufficient funds to support the Debtors’ ongoing operations, the

value of the Debtors’ assets and operations will dissipate, jeopardizing their ability to maximize

value to the detriment of the Debtors’ estates, creditors and all parties in interest.

        42.     Thus, the DIP Financing is in the best interests of the Debtors’ estates, creditors and

all other stakeholders and, therefore, should be approved by this Court.

I.      The Proposed DIP Financing Should be Approved Pursuant to
        Sections 364(c) 364(d) of the Bankruptcy Code

        43.     Section 364(c) of the Bankruptcy Code provides, among other things, that if a

debtor is unable to obtain unsecured credit allowable as an administrative expense under section

503(b)(1) of the Bankruptcy Code, the Court may authorize the debtor to obtain credit or incur

debt (a) with priority over any and all administrative expenses specified in section 503(b) or 507(b)

of the Bankruptcy Code, (b) secured by a lien on property of the estate that is not otherwise subject

to a lien, or (c) secured by a junior lien on property of the estate that is subject to a lien. 11 U.S.C.

§ 364(c). The Debtors propose to obtain the DIP Financing by providing the DIP Lender, inter

alia, the DIP Liens and the DIP Superpriority Claims pursuant to sections 364(c)(1)–(2) and

364(d)(1) of the Bankruptcy Code.

        44.     In seeking to obtain post-petition financing under section 364(c) of the Bankruptcy

Code, the Debtors have the burden of demonstrating that:

                      i.         They are unable to obtain unsecured credit pursuant to 11 U.S.C. §

                                 364(b), i.e., by allowing a lender only an administrative expense



                                                   26
     Case 19-10214 Doc          147 Filed 07/15/19 Entered                   07/15/19 15:49:14
                 Desc          Main Document          Page                   27 of 96


                                claim pursuant to 11 U.S.C. § 503(b)(1)(A);

                     ii.        The credit transaction is necessary to preserve the assets of the

                                estate; and

                     iii.       The terms of the transaction are fair, reasonable, and adequate, given

                                the circumstances of the debtor-borrower and the proposed lender.


In re Los Angeles Dodgers, LLC, 457 Bankr. 308, 312-13 (Bkrtcy. D. Del. 2011). See also In re

Ames Dept. Stores, 115 Bankr. 34 (Bkrtcy S.D.N.Y. 1990). Further, section 364(d) of the

Bankruptcy Code provides that the court, after notice and a hearing, may authorize the obtaining

of credit or the incurring of debt secured by a senior lien on property of the estate only if the debtor

is unable to obtain such credit otherwise and there is adequate protection of the interest of the

holder of the lien on the property of the estate on which such senior or equal lien is proposed to be

granted. 11 U.S.C. § 364(d). The Debtors submit that the interests of Berkshire, the State of

Vermont Department of Taxes, and the Prepetition Subordinated Obligations are adequately

protected by the value of the Debtors’ Real Property and Personal Property and the continued

maintenance of these assets that will be facilitated by the DIP Financing. Absent the DIP Financing

the Debtors will not have adequate funds to maintain its Real Property and Personal Property

thereby diminishing the value of these assets.


        45.     For the reasons set forth herein, the Debtors submit that they have satisfied the

standards required to access postpetition financing under section 364(c) and 364(d) of the

Bankruptcy Code.

A.      The Debtors were Unable to Obtain DIP Financing on More Favorable Terms

        46.     The Court may not approve a credit transaction under section 364(c) unless the

debtor demonstrates that it has attempted, but failed, to obtain unsecured credit under section


                                                  27
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc             Main Document          Page                   28 of 96


364(a) or (b). In re Photo Promotion Associates, Inc., 89 Bankr. 328, 332 (S.D.N.Y. 1988); In re

Ames Dep’t Stores, Inc., 115 Bankr. 34, 37 (Bkrtcy. S.D.N.Y. 1990). To satisfy the requirements

of section 364(c) of the Bankruptcy Code, a debtor need only demonstrate “by a good faith effort

that credit was not available” to the debtor on an unsecured or administrative expense basis. In re

Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986). The statute does not impose a duty to seek

credit from “every possible lender before concluding that such credit is unavailable.” See In re

Reading Tube Indus., 72 Bankr.. 329, 332 (Bkrtcy. E.D. Pa. 1987) (citing In re Snowshoe Co., 789

F.2d at 1088).

        47.      The Debtors have been unable to procure any financing in the form of unsecured

credit allowable as an administrative expense claim under section 503(b)(1) of the Bankruptcy

Code. The Debtors face severe liquidity constraints, and were forced to file these Chapter 11 Cases

in order to preserve the value of their assets for the benefit of their creditors, and other parties in

interest.

        48.      As explained above, the Debtors sought proposals for alternative financing. The

DIP Financing, provides for the funds required by the Debtors to fund the Debtors’ Chapter 11

expenses, allows for maintenance work that is critical for the winter season, provides for the

funding of the expenses relating to the marketing of the Resort property for sale, contains a six

month term, and is otherwise fair, reasonable and balanced.

        49.      Unless the Debtors are able to immediately access postpetition financing on a

secured basis through the DIP Financing, the Debtors will not be able to pay employees, insurance,

maintenance costs, and other necessary and critical expenses necessary to maintain and maximize

the value of the Debtors’ assets. Indeed, absent the DIP Financing, the Debtors would not be

afforded the opportunity to reorganize under Chapter 11 which would irretrievably damage the




                                                  28
     Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
                 Desc            Main Document          Page                 29 of 96


value of the Debtors’ assets. By contrast, approval of the DIP Financing will allow the Debtors to

maintain the Resort property and allow the Debtors sufficient time to maintain and maximize the

value of their assets, instill confidence in the Resort members and permit the Debtors the

opportunity to proceed expeditiously to either confirmation of a feasible chapter 11 plan or a sale

of the Resort property within an aggressive timetable.

        50.    As it stands, the DIP Lender has provided the Debtors with the most

favorable and flexible post-petition financing terms that the Debtors have been able to procure.

The Debtors submit that their efforts to obtain sufficient postpetition financing on the most

favorable terms available satisfies the standard required under section 364(c) and 364(d) of the

Bankruptcy Code.

B.      The DIP Financing is Necessary to Preserve the Debtors’ Assets
        and Going Concern Value

        51.    As debtors-in-possession, the Debtors have a fiduciary duty to protect and

maximize their estates’ assets. See Wolf v. Weinstein 372 U.S. 633, 649, 83 S. Ct 969 (1963); In

re Battinelli, 169 Bankr. 522 (Bkrtcy. E.D.N.Y. 1994) In re Mushroom Transp. Co., 382 F.3d

325, 339 (3d Cir. 2004). As noted above, without the DIP Financing, there is a significant risk that

the Debtors would be forced to liquidate their assets in a chapter 7 liquidation or foreclosure

without the benefit of an organized national marketing effort designed to maximize the sale price

and a recovery for creditors. In re Ames Dept. Stores, 115 Bankr.. at 38 (with respect to postpetition

credit, courts “permit debtors-in-possession to exercise their basic business judgment consistent

with their fiduciary duties”).

        52.    As explained herein, the Debtors require access to funds in the form of

postpetition financing to enable it to maintain the Resort , meet their chapter 11-related obligations,

and reorganize their estates. Accordingly, the DIP Financing is necessary to preserve the Debtors’



                                                 29     -
                                                28-
     Case 19-10214 Doc          147 Filed 07/15/19 Entered                   07/15/19 15:49:14
                 Desc          Main Document          Page                   30 of 96


assets and the going concern value of the Company.


C.      The Terms of the DIP Financing are Fair, Reasonable, and
        Appropriate Under the Circumstances

        53.      The DIP Financing was negotiated in good faith and at arm’s length between the

Debtors and the DIP Lender, resulting in an agreement designed to permit the Debtors to continue

to operate, satisfy all of their post-petition obligations, fund the out-of-pocket expenses of a broker

to be retained to market the Resort property for sale and maximize the value of their assets through

an orderly sale process. See, e.g., In re Snowshoe Co., 789 F.2d at 1088 (stating that section 364

of the Bankruptcy Code imposes no duty to seek credit from every possible lender, particularly

when “time is of the essence to preserve a vulnerable seasonal enterprise”); In re Western Pacific

Airlines, Inc., 223 Bankr. 567, 573 (Bnkrtcy. D. Colo. 1997) (authorizing postpetition financing to

preserve value of aircraft leaseholds where to hold otherwise would result in the elimination of

value and the “immediate collapse of the Debtor as a going concern”).

        54.      Accordingly, and as set forth in more detail herein, the Debtors submit that the

terms and conditions of the proposed DIP Financing are fair, reasonable and appropriate under the

circumstances.


D.      Entry Into the DIP Loan Agreement Constitutes a Sound Exercise of
        the Debtors’ Business Judgment


        55.      Provided that an agreement to obtain secured credit does not run afoul of the

provisions of, and policies underlying, the Bankruptcy Code, courts grant a debtor considerable

deference in acting in accordance with its sound business judgment in obtaining such credit. See,

e.g., In re Trans World Airlines, Inc., 163 Bankr. 964, 974 (Bkrtcy. D. Del. 1994) (approving

postpetition loan and receivables facility because such facility “reflect[ed] sound and prudent



                                                  30
  Case 19-10214 Doc              147 Filed 07/15/19 Entered                    07/15/19 15:49:14
              Desc              Main Document          Page                    31 of 96


business judgment.”); Ames Dep’t Stores, 115 B.R. at 40 (“[c]ases consistently reflect that the

court’s discretion under section 364 [of the Bankruptcy Code] is to be utilized on grounds that

permit [a debtor’s] reasonable business judgment to be exercised so long as the financing

agreement does not contain terms that leverage the bankruptcy process and powers or its purpose

is not so much to benefit the estate as it is to benefit a party-in-interest.”);

        56.     Bankruptcy courts consistently defer to a debtor’s business judgment onbusiness

operations g decisions, including a debtor’s decision to borrow money. See, e.g., In re AMR Corp.,

485 Bankr.. 279, 287 (Bkrtcy. S.D.N.Y. 2013) (“[i]n determining whether to approve a debtor's

request under Section 364, a Court must examine whether the relief requested is an appropriate

exercise of the debtor’s business judgment); ”M]ore exacting scrutiny [of the debtors’ business

decisions] would slow the administration of the debtor’s estate and increase its cost, interfere with

the Bankruptcy Code’s provision for private control of administration of the estate, and threaten

the court’s ability to control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762

F.2d 1303, 1311 (5th Cir. 1985).

        57.     The Debtors believe that the proposed terms of the DIP Financing as set forth in

the DIP Loan Agreement are the best available to the Debtors and are reasonable under the

circumstances. The Debtors further believe that entry into the DIP Financing represents a sound

exercise of the Debtors’ business judgment because the funds provided by the DIP Financing are

essential to enable the Debtors to reorganize their estates, and satisfy all of their chapter 11-related

obligations. The Debtors respectfully submit that because the circumstances of these Chapter 11

Cases require the Debtors to obtain financing under section 364(c) and 364(d) of the Bankruptcy

Code, their entry into the DIP Credit Facility, and approval of the DIP Financing reflects a sound

exercise of their sound business judgment and is in the best interests of the Debtors’ estates as a




                                                   31
    Case 19-10214 Doc               147 Filed 07/15/19 Entered                        07/15/19 15:49:14
                Desc               Main Document          Page                        32 of 96


whole when compared with the alternatives.

        58.      The collateral securing the Prepetition Obligations to Berkshire, the Tax Liens, and

the Prepetition Subordinated Obligations was recently appraised by the Debtors at $50 million,

and by Berkshire’s valuation professional at approximately $53 million, in the fall of 2018

significantly greater than the amount owed under the Berkshire Loan Facility, the State of Vermont

Department of Taxes and to the Prepetition Subordinated Obligations.2 This equity cushion is more

than sufficient to constitute adequate protection. “It is well-settled that the existence of an equity

cushion can be sufficient, in and of itself, to constitute adequate protection” In re AMR Corp. 490 Bankr.

470, 478 (S.D.N.Y. 2013); See, e.g., In re James River Assocs., 148 Banrk. 790, 796 (E.D. Va. 1992)

In sum, the adequate protection offered by the Debtors to the prepetition secured creditors is fair,

reasonable and sufficient to protect against the diminution of their collateral position. Accordingly,

the Debtors respectfully submit that the use of Cash Collateral on the terms set forth in the

proposed DIP Order provides Berkshire, the Vermont Department of Taxes, and the Prepetition

Subordinated Obligations with adequate protection and is in the best interest of the Debtors, the

Debtors’ estates, their creditors and all parties in interest, and, therefore should be authorized by

this Court.

II.     Request for a Final Hearing

        59.      Pursuant to Bankruptcy Rule 4001(c)(2), the Debtors request that the Court set a

date for the Final Hearing for July 26, 2019 for the entry of the DIP Order.

        60.      By Order dated July 12, 2019, this Court denied a previous motion to authorize




2
   A copy of the appraisal obtained by the Debtors was filed on July 3, 2019 as part of the Debtors’ Supplement (ECF
No. 117) to its Motion to Approve Insurance Financing. A full copy of the Berkshire appraisal is available upon
request. Attached as Exhibit B is the Letter of Transmittal and initial twelve (12) pages of the Berkshire appraisal
including the Executive Summary.



                                                        32
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc            Main Document          Page                  33 of 96


borrowing on an interim basis on previous terms negotiated with the DIP Lender. By this Motion,

the Debtors seek a final order on the revised terms set forth in the DIP Loan Agreement. The

revised terms negotiated between the Debtors and the DIP Lender include DIP Collateral that is

now limited to the Debtors’ real property, account receivables, ski lifts (other than the Barnstormer

Summit Lift) and Membership Payments. The DIP lender is not seeking a lien on the Debtors’

remaining personal property. The Budget contains, among other things, funding for the CRO

position required by the DIP Lender, as well funding for other payroll obligations, obligations to

the Cold Brook Fire District, real estate tax obligations, a professional fee escrow of $150,000 and

monthly payments to Berkshire Bank.

                                              Notice

       61.     Notice of this Motion shall be given to (i) the Office of the United States Trustee

for the District of Vermont, Leo O’Brien Federal Building, 11A Clinton Avenue, Room 620,

Albany, New York 12207-2190; Attn: Amy J. Ginsberg, Esq. and Lisa M. Penpraze, Esq.; (ii)

Halloran & Sage, One Goodwin Square, 225 Asylum Street, Hartford, Connecticut 06103, Attn.

Craig I. Lifland, Esq., attorneys for the DIP Lender; (iii) the Internal Revenue Service, Centralized

Insolvency Operation, PO Box 7346, Philadelphia, PA 19101-7346; (iv) the Vermont Department

of Taxes, 133 State Street, Montpelier, Vermont 05633; (v) (a) Ryan Smith & Carbine, Ltd, Mead

Building, 98 Merchants Row, Rutland, VT 05702-0310; Attn: Elizabeth A. Glynn, Esq. and James

B. Anderson, Esq. and (b) Hinckley, Allen & Snyder LLP., 28 State Street, Boston, Massachusetts

02109; Attn: Paul F. O'Donnell III, Esq., counsel for Berkshire Bank; (vi) (a) Andre Denis

Bouffard, PO Box 190, Burlington, VT 05402-0190 and (b) Robinson & Cole LLP, 280 Trumbull

Street, Hartford, CT 06103; Attn: Patrick M. Birney, Esq, counsel for Ad Hoc Committee of

Unsecured Creditors; (vii) the holders of Prepetition Subordinated Obligations; (viii) each of the




                                                 33
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc            Main Document          Page                   34 of 96


Debtor’s twenty largest unsecured creditors; and (ix) all parties that have requested notice. In light

of the nature of the relief requested herein, the Debtors respectfully submit that no other or further

notice is required.

       WHEREFORE, the Debtors respectfully request entry of the DIP Order, substantially in

the form submitted herewith, (a) authorizing the Debtors to obtain the DIP Financing from the DIP

Lender pursuant to the DIP Loan Agreement and (b) granting the Debtors such other and further

relief as the Court deems just and proper.

Dated: July 15, 2019                                     THE DEBTORS,
       New Haven, Connecticut                            HERMITAGE INN REAL ESTATE
                                                         HOLDING COMPANY, LLC and
                                                         HERMITAGE CLUB, LLC


                                                   By:      /s/Douglas S. Skalka
                                                         Douglas S. Skalka (ct00616)
                                                         NEUBERT, PEPE & MONTEITH, P.C.
                                                         195 Church Street, 13th Floor
                                                         New Haven, Connecticut 06510
                                                         Telephone 203.821.2000
                                                         dskalka@npmlaw.com

                                                         and

                                                         Thomas P. Simon, Esq.
                                                         McCormick, Fitzpatrick,
                                                         Kasper & Burchard, P.C.
                                                         40 George Street
                                                         Burlington, Vermont 05401
                                                         (802) 863-3494
                                                         tps@mc-fitz.com




                                                 34
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   35 of 96




                       EXHIBIT
                         A
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc            Main Document          Page                   36 of 96


            DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT

       THIS DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT (this
“Agreement”) is made this ___ day of July, 2019, by and among HERMITAGE INN REAL
ESTATE HOLDING COMPANY LLC, a Connecticut limited liability company
(“HIREHCO”), HERMITAGE CLUB LLC, a Connecticut limited liability company (the
“Club”; together with HIREHCO, collectively, jointly and severally, the “Borrowers” and each
individually a “Borrower”), each having an address at 145 Deercliff Road, Avon, Connecticut
06001, and RESTRUCTURED OPPORTUNITY INVESTORS, INC., a Connecticut
corporation having an address at 11 Scovill Street, P.O. Box 2763, Waterbury, Connecticut
06723-2763 or its designee (“Lender”).

                                         WITNESSETH:

       WHEREAS, Borrowers have each filed a voluntary petition for relief under Chapter 11
of the Bankruptcy Code in the United States Bankruptcy Court for the District of Connecticut;
and

       WHEREAS, an involuntary petition for relief was filed against HIREHCO on May 22,
2019 (the “Filing Date”) in the United States Bankruptcy Court for the District of Vermont (the
“Bankruptcy Court”); and

        WHEREAS, the Bankruptcy Court entered an order transferring venue of the Borrowers’
cases from the United States Bankruptcy Court for the District of Connecticut to the Bankruptcy
Court; and

       WHEREAS, Borrowers have requested that Lender provide to Borrowers a debtor-in-
possession line of credit secured by a first-priority lien on the Properties and the Collateral in the
manner set forth herein and in the Orders and Lender is willing to make said line of credit to
Borrowers on the terms and conditions and in reliance upon the representations and warranties of
Borrowers hereinafter set forth:

       NOW, THEREFORE, in consideration of the foregoing and in further consideration of
the mutual covenants herein contained, the parties hereto agree as follows:

       1.      Security Interest.

        (a)     Each Borrower hereby grants to the Lender a first-priority lien on and security
interest in, pursuant to Sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, all of
such Borrower’s present and future right, title and interest in and to the Included Assets (the
"Collateral"), including without limitation, the following property, whether now existing or
hereafter created:

               (i)    All Accounts and all Supporting Obligations related thereto (as such
capitalized terms are defined in the Uniform Commercial Code as in effect in Connecticut, as
may be amended from time to time) of the Borrower, whether now existing or hereafter arising,
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc           Main Document          Page                  37 of 96


including without limitation, all Membership Payments, accounts receivable, health-care-
insurance receivables, notes, drafts, acceptances or other forms of obligations and receivables,
whether now or hereafter received by or belonging to the Borrower, for inventory sold or for
services rendered, and all rights to payments under contracts, whether or not earned by
performance, together with all guarantees and security therefor, all accounts arising or to arise
therefrom, and all proceeds thereof (whether cash proceeds or otherwise), and including, without
limitation, all rights of Borrower in and to the goods represented thereby including reclaimed,
returned or repossessed goods, and all rights Borrower may have or acquire for securing or
enforcing the foregoing, including without limitation, the rights to reserves, deposits, income tax
refunds, choses in action, judgments, insurance proceeds and all other rights of the Borrower to
receive payments;

               (ii)     All Instruments, including Promissory Notes, Documents and Chattel
Paper, whether tangible or electronic, and all Supporting Obligations related thereto (as such
capitalized terms are defined in the Uniform Commercial Code as in effect in Connecticut, as
may be amended from time to time) of Borrower, whether now existing or hereafter arising,
including without limitation, all documents of title, policies and certificates of insurance,
securities, deposits, cash or other property owned by Borrower or in which it has an interest,
including but not limited to, all property allocable to unshipped orders and merchandise returned
by or reclaimed by or repossessed from customers, all rights of stoppage in transit, replevin,
repossession and reclamation and all other rights of an unpaid vendor or lienor;

               (iii) All Deposit Accounts, Letter of Credit Rights and all Supporting
Obligations related thereto (as such capitalized terms are defined in the Uniform Commercial
Code as in effect in Connecticut, as may be amended from time to time) of the Borrower,
whether now existing or hereafter arising, together with the rights to withdraw from said Deposit
Accounts and make deposits to the same and the right to draw under Letters of Credit (as defined
in the Uniform Commercial Code as in effect in Connecticut, as may be amended from time to
time); and

                (iv)  Proceeds (as such capitalized term is defined in the Uniform Commercial
Code as adopted in Connecticut, as may be amended from time to time) including without
limitation, insurance proceeds and condemnation awards and products of all of the foregoing
property described in (i) through (vii) hereof, whether such Proceeds take the form of Accounts,
Instruments, Documents, Chattel Paper, or Fixtures, or otherwise.

It is expressly agreed that Lender shall not have a lien or grant of security interest in or to the
Excluded Collateral.

        (b)     Obligations Secured. The grant of the security interest herein by each Borrower
to the Lender shall secure the payment and performance of all liabilities and obligations now or
hereafter owing from any Borrower or Borrowers to the Lender of whatever kind or nature,
whether or not currently contemplated at the time of this Agreement, whether such obligations be
direct or indirect, absolute or contingent or due or to become due, including without limitation,
(i) all obligations of Borrowers, absolute or contingent, for the Loan, together with interest
thereon, and all reasonable costs of collection in connection therewith and all other fees and


                                                2
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 38 of 96


charges which may at any time be due and payable, as provided for in this Agreement, the
agreements, instruments and documents required to be executed and delivered by Borrowers to
Lender pursuant to the terms hereof and executed by Borrowers, the amount due on any notes of
Borrowers given to, received by or held by Lender for or on account of the Loan; and (ii) all
obligations of Borrowers, actual or contingent, in respect of Letters of Credit or banker’s
acceptances issued by the Lender for the account of or guaranteed by the Borrowers (the
“Obligations”, which term shall include all accrued interest and all reasonable costs and
expenses, including attorney's fees, costs and expenses relating to the appraisal and/or valuation
of assets and all costs and expenses incurred or paid by the Lender in exercising, preserving,
defending, collecting, administering, enforcing or protecting any of its rights under the
Obligations or hereunder or with respect to the Collateral or in any litigation arising out of the
transactions evidenced by the Obligations). Upon the occurrence of an Event of Default and
during the continuance thereof, the Lender shall have the unrestricted right from time to time to
apply (or to change any application already made) the proceeds of any of the Collateral to any
Obligations, as the Lender, in its sole discretion, may determine.

       (c)     [Intentionally Omitted].

        (d)     Superpriority Administrative Expense Claim. Subject to the Carve-Out, the
Lender shall have, with respect to the Obligations, a superpriority administrative expense claim
pursuant to Section 364(c)(1) of the Bankruptcy Code having priority over any and all
administrative expenses, whether heretofore or hereinafter incurred, of any kind or nature
specified in sections 503(b) and 507(b) of the Bankruptcy Code.

      2.       Definitions.   As used herein the following terms shall have the following
meanings:

        “Accounts” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect in the State of Connecticut, but including, without limitation, any right to
payment held by any Borrower, whether in the form of accounts receivable, notes, drafts,
acceptances or other forms of obligations and receivables now or hereafter received by or
belonging to any Borrower for Inventory sold or leased by it or for services rendered by it
whether or not earned by performance, together with all Supporting Obligations, guarantees and
security therefor and all proceeds thereof, whether cash proceeds or otherwise, including, but not
limited to, all right, title and interest of any Borrower in the Inventory which gave rise to any
such Accounts, including, but not limited to, the right of stoppage in transit and all returned,
rejected, rerouted or repossessed Inventory.

       “Account Debtor” means any Person who is or may become obligated to a Borrower.

       “Advance” means an advance of proceeds of the Loan.

       “Affiliate” means any Person (i) that, directly or indirectly, controls, is controlled by, or
is under common control with, any Borrower; (ii) that is a member, director, manager, or officer
of any Borrower or of any Person that, directly or indirectly, controls, is controlled by, or is
under common control with, any Borrower, together with, heirs, executors, administrators,


                                                 3
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                    07/15/19 15:49:14
              Desc             Main Document          Page                    39 of 96


personal representatives, successors, and assigns; and (iii) any trust of which any of the
foregoing Persons is a settlor, trustee, or beneficiary. For the purposes of this definition, the term
"control" means the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

       “Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Law administered by the United States Treasury
Department’s Office of Foreign Asset Control (as any of the foregoing Laws may from time to
time be amended, renewed, extended, or replaced).

         “Application” shall have the meaning set forth in Section 6(n)(i) hereof.

         “Article 9” shall have the meaning set forth in Section 10 hereof.

        “Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C. Sec. 101
et seq.), as amended, and any successor statute.

         “Bankruptcy Court” shall have the meaning set forth in the recitals hereto.

         “Blocked Person” shall have the meaning set forth in Section 3(r) hereof.

         “Budget” means the budget of Borrowers as approved by the Lender and the Bankruptcy
Court.

       “Business Day” any day other than a Saturday, a Sunday, or a legal holiday on which
Lender is not open for business, subject to adjustment in accordance with the Following Business
Day Convention.

        “Capital Leases” means leases under which any obligor is the lessee or obligor, the
discounted future rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP; and leases of goods or other
property, whether real or personal, which is treated as an operating lease under GAAP and as a
loan or financing for United States income tax purposes.

         “Carve-Out” shall have the meaning set forth in the Order.

        “Chamonix Village Liened Properties” shall mean the following real property owned by
the Debtor and known as (i) Unit # 502, 6 Garmisch Court; (ii) Unit# 504, 6 Garmisch Court;
(iii) Unit # 603, 5 Garmisch Court; (iv) Unit # 402, 3 Garmisch Court; and (v) Unit # 401, 3
Garmisch Court, Wilmington Vermont.

        “Chapter 11 Case” shall mean, collectively, the cases under Chapter 11 of the Bankruptcy
Code commenced by the Borrowers and pending in the United States Bankruptcy Court for the
District of Vermont.


                                                  4
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc            Main Document          Page                   40 of 96


         “Charter Documents” means, for any entity, the documents pursuant to which such entity
has been formed and by which it is governed, including, in the case of a corporation, its
certificate of incorporation and its bylaws; in the case of a partnership, its agreement of
partnership and certificate of limited partnership, if applicable; in the case of a limited liability
company, its certificate or articles of organization and operating agreement; and in the case of a
trust, its declaration of trust.

       “Chattel Paper” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of Connecticut.

       “Closing” means the closing of the Loan in accordance with the terms of this Agreement.

       “Closing Date” means the date on which Closing occurs.

       “Collateral” shall have the meaning set forth in Section 1 hereof.

       “Commercial Tort Claims” shall mean all Commercial Tort Claims as that term is
defined in Article 9 of the Uniform Commercial Code as in effect in Connecticut from time to
time.

       “Commitment” shall have the meaning set forth in Section 4 hereof.

       “Commitment Fee” shall have the meaning set forth in Section 4(g) hereof.

        “Distribution” means the declaration or payment of any dividend on or in respect of any
shares of any class of membership or other equity interest of any Borrower; the purchase,
redemption, or other retirement of any shares of any class of membership or other equity
interests of any Borrower (or rights, warrants or options exercisable or convertible into such
membership or other equity interests), directly or indirectly through a Subsidiary of any
Borrower or otherwise; the return of capital by any Borrower to its members, as such; or any
other distribution on or in respect of any shares of any class of membership or other equity
interests of any Borrower.

      “Drawdown Date” means, with respect to any Advance, the date on which any such
Advance is made or is to be made.

       “Equipment” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of Connecticut.

       “ERISA” shall have the meaning set forth in Section 3(m) hereof.

       “Event of Default” shall mean the existence of a state of facts which constitute a default
under the provisions of Section 12 of this Agreement.

       “Excluded Collateral” shall mean (i) those ski lifts located at the Properties which are
subject to the lien of Barnstormer Summit Lift, LLC; (ii) the Chamonix Village Liened


                                                 5
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc           Main Document          Page                  41 of 96


Properties; (iii) all assets owned by Hermitage Inn, LLC; (iv) all personal property owned by the
Debtors that is not an Included Asset; and (v) all avoidance actions under Chapter 5 of the
Bankruptcy Code.

       “Exit Fee” shall have the meaning set forth in Section 4(g)(2) hereof.

       “Filing Date” shall have the meaning set forth in Section 6(n)(v) hereof.

       “Final Order” shall mean the final order of the Bankruptcy Court, in form acceptable to
Lender, in its sole discretion, approving of this Agreement, the other Loan Documents and the
funding of the full Loan amount, as such order may be amended, modified or supplemented from
time to time with the express written consent of the Lender and the approval of the Bankruptcy
Court.

         “Following Business Day Convention” shall mean the convention for adjusting any
relevant date if it would otherwise fall on a day that is not a Business Day, and provides that, in
such event, such date shall be adjusted to the first following day that is a Business Day, except
that if such following day shall be a day in the following month, such date shall be adjusted to
the immediately preceding Business Day.

       “Funds” shall have the meaning set forth in Section 5(a) hereof.

        “GAAP” means generally accepted accounting principles in the United States of America
as in effect from time to time.

        “General Intangibles” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code as in effect from time to time in the State of Connecticut, including without
limitation, Payment Intangibles, as defined in Article 9 of the Uniform Commercial Code in
effect in Connecticut from time to time, but excluding Accounts, Chattel Paper and Instruments.

        “Governmental Authority” shall mean any court, board, agency, commission, office or
authority of any nature whatsoever or any governmental unit (federal, state, commonwealth,
county, district, municipal, city or otherwise) whether now or hereafter in existence.

        “Included Assets” shall mean Accounts, Accounts Receivable, all ski lifts not subject to
the liens of Barnstormer Summit Lift, LLC Membership Payments, and all Proceeds (as such
capitalized term is defined in the Uniform Commercial Code as adopted in Connecticut, as may
be amended from time to time) including without limitation, insurance proceeds and
condemnation awards and products of all of the foregoing property.

       “Indebtedness” as applied to a Borrower, means, without duplication:

                       (i)    all obligations for money loaned,

                       (ii) all obligations secured by any Lien on the real or personal property
               of Borrower, including without limitation Purchase-Money Obligations,


                                                6
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc             Main Document          Page                42 of 96



                        (iii) all obligations which are evidenced by bonds, debentures, notes or
               other loan instruments,

                        (iv)   Capital Lease obligations,

                        (v)    all obligations of other Persons which Borrower has guaranteed,

                         (vi) all reimbursement obligations in connection with letters of credit
               or letter of credit guaranties issued for the account of Borrower,

                         (vi) the Obligations, and

                         (vii) Subordinated Debt.

       “Indemnifiable Liabilities” shall have the meaning set forth in Section 16 hereof.

       “Indemnities” shall have the meaning set forth in Section 16 hereof.

       “Instruments” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of Connecticut, or any other writing which
evidences a right to the payment of money and is not itself a security agreement or lease and is of
a type which, in the ordinary course of business, is transferred by delivery with any necessary
endorsement or assignment, whether now or hereafter held by any Borrower.

       “Interest Reserve Escrow Account” shall have the meaning set forth in Section 5 hereof.

       “Interest Reserve Funds” shall have the meaning set forth in Section 5 hereof.

       “Inventory” shall have the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of Connecticut.

     “Letters of Credit” shall have the meaning set forth in Article 9 of the Uniform
Commercial Code as in effect from time to time in the State of Connecticut.

        “Lien” means any lien, charge, deed of trust, mortgage, security interest, tax lien, pledge,
hypothecation, assignment, preference, priority, other charge or encumbrance, or any other type
of preferential arrangement of any kind or nature whatsoever by or with any Person (including,
without limitation, any conditional sale or title retention agreement), whether arising by contract,
operation of law, or otherwise.

       “Loan” shall have the meaning set forth in Section 4 hereof.

       “Loan Documents” shall have the meaning set forth in Section 13 hereof.

       “Maturity Date” shall have the meaning set forth in Section 4(f) hereof.


                                                 7
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                    07/15/19 15:49:14
              Desc           Main Document          Page                    43 of 96



       “Membership Payments” shall have the meaning set forth in Section 6(n)(iii) hereof.

       “Minimum Reserve Balance” shall have the meaning set forth in Section 6(n)(iv) hereof.

       “Mortgage” means that certain Mortgage Deed, Assignment of Rents and Leases,
Security Agreement and Fixture Filing granted contemporaneously herewith by HIREHCO to
Lender, encumbering the Properties as a first-priority mortgage lien.

       “Note” shall have the meaning set forth in Section 4(a) hereof.

       “Obligations” shall have the meaning set forth in Section 1(b) hereof.

       “Order” shall mean the Final Order.

       “OSHA” shall have the meaning set forth in Section 3(m) hereof.

       “Permitted Exceptions” shall have the meaning set forth in the Mortgage.

        “Permitted Indebtedness” shall mean the Indebtedness set forth in Exhibit D attached
hereto and incorporated herein.

        “Permitted Liens” shall mean those Liens set forth on Exhibit B attached hereto and
incorporated herein, which are subject and subordinate to the security interests and liens created
by this Agreement and the other Loan Documents in all respects.

      “Person” shall mean a natural person, a corporation, a partnership, a limited liability
company or any other entity.

       “Plan” shall have the meaning set forth in Section 6(n)(v) hereof.

        “Prime Rate” shall mean the highest interest rate published in the "Money Rates" section
of the Wall Street Journal, Eastern Edition (the "Journal" or the "WSJ") and shown as the "Prime
Rate." If more than one "Prime Rate" is published in the "Money Rates" section, the highest rate
will be the Prime Rate for purposes of this Agreement. The Prime Rate is not necessarily the
lowest or best rate at which the Lender loans money. In the event the Prime Rate is unavailable
for any reason then the Lender will substitute a comparable rate therefor. The selection of the
comparable rate shall be made in Lender's sole discretion. Any change in the Prime Rate shall
become effective immediately upon any change in the Prime Rate, and such changed interest rate
shall be effective without notice from Lender.

       “Properties” shall mean, collectively, the premises commonly known as 259 Route 100,
Dover, Vermont, 34 Look Road, Wilmington, Vermont, 183 Gatehouse Drive, Wilmington,
Vermont, and being more particularly described in the Mortgage but, excluding the Chamonix
Village Liened Properties.



                                                8
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 44 of 96


      “Purchase-Money Obligations” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of Connecticut.

       “Resort” shall mean the four-season private members only ski and golf club located at the
Properties.

       “Sale Motion” shall have the meaning set forth in Section 6(n)(iii) hereof.

       “Structuring Fee” shall have the meaning set forth in Section 4(g) hereof.

         “Subordinated Debt” means any Indebtedness incurred by any Borrower with the
consent of Lender which is subordinated to the Obligations (including loans made by the
members of any Borrower) pursuant to a subordination agreement in form and substance
satisfactory to Lender.

        “Subsidiary” shall mean a corporation, limited liability company or other entity of which
fifty percent (50%) or more of the outstanding equity having voting power to control the
management of such corporation, limited liability company or other entity (whether or not at the
time the holders of any other class or classes of securities of such entity shall or might have such
voting power by reason of the happening of any contingency) is at any time directly or indirectly
owned by any Borrower.

        “USA Patriot Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-
56, as the same has been, or shall hereafter be, renewed, extended, amended or replaced.

        3.      Representations and Warranties.       Borrowers represent and warrant to Lender
that, except as disclosed to Lender in writing:

        (a)     Each Borrower is a limited liability company duly organized, validly existing and
legally existing under the laws of the State of Connecticut and in good standing in every
jurisdiction in which the property owned, leased or operated by it or the nature of the business
conducted by it makes such qualification necessary. Each Borrower has the requisite power,
authority, permits, consents, authorizations and licenses necessary to carry on its business, has
the requisite power and authority to own and operate the Properties, and has the requisite power
and authority to execute, deliver and perform its obligations under this Agreement and the other
Loan Documents to which it is a party; all consents necessary to authorize the execution,
delivery and performance of this Agreement and the other Loan Documents to which it is a party
have been duly adopted or obtained and are in full force and effect; and this Agreement and the
other Loan Documents to which it is a party have been duly executed and delivered by each
Borrower, and constitute valid and binding obligations of each Borrower.

       (b)     The execution, delivery and performance by each Borrower of this Agreement
and the other Loan Documents to which any Borrower is a party are (i) within the powers of such
Borrower, having been duly authorized by all necessary action, enforceable against such
Borrower in accordance with their respective terms, (ii) do not contravene or constitute a default
under or violation of any applicable Charter Document or any other material agreement (or

                                                 9
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 45 of 96


require the consent of any Person under any agreement that has not been obtained and delivered
to the Lender in writing) to which such Borrower is a party or by which such Borrower or any of
its properties are bound, and (iii) do not and will not result in the creation or imposition of any
Lien on any asset of such Borrower, except the Lien securing the Loan Documents.

        (c)     Subject to the Orders, no authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, is or will be necessary to the valid execution,
delivery or performance by Borrowers of this Agreement, the note evidencing the Loan or any
other Loan Documents to which any Borrower is a party.

         (d)   There have been filed all federal, state and local tax returns with respect to
Borrowers and their direct and indirect business operations which are required to be filed.
Except with respect to Permitted Exceptions, Borrowers have paid or caused to be paid to the
respective taxing authorities all taxes as shown on such returns or on any assessments received
by them to the extent that such taxes have become due with the exception of Vermont sales and
use tax identified in Borrowers’ liabilities. Borrowers know of no proposed material tax
assessment against any Borrower, and no Borrower is obligated by any other agreement, tax
treaty, instrument or otherwise to contribute to the payment of taxes owed by any other person or
entity. All material tax liabilities are adequately provided for or reserved against on the books of
the Borrowers.

        (e)     Each Borrower is the legal and beneficial owner of the Collateral and upon the
execution of the Loan Documents and entry of the Orders, the Lender shall hold a valid,
perfected and continuing first-priority Lien in the Collateral as secured for the Obligations,
senior in priority to all Liens, including, without limitation, Permitted Liens. Except with respect
to Permitted Liens, no effective financing statement or other instrument similar in effect cover all
or any portion of the Collateral is on file in any recording office other than those in favor of
Lender.

        (f)    The Collateral, the records relating thereto and the place of business and chief
executive office of each Borrower are located at the addresses set forth in Exhibit C attached
hereto and incorporated herein.

       (g)     Subject to any limitations stated therein or in connection therewith, all
information furnished or to be furnished by Borrowers pursuant to the terms hereof, when taken
as a whole, will not, at the time the same is furnished, contain any untrue statement of a material
fact and will not omit to state a material fact necessary in order to make the information so
furnished, in the light of the circumstances under which such information is furnished, not
misleading.

       (h)     [Intentionally Omitted].

       (i)     [Intentionally Omitted].

       (j)     To the best of Borrowers’ knowledge, each Borrower is in material compliance
with all laws, ordinances, rules, or regulations, applicable to it, of all federal, state or local

                                                10
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 46 of 96


governments or any instrumentality or agency thereof, including, but not limited to, the
Employee Retirement Income Security Act (“ERISA”), the United States Occupational Safety
and Health Act (“OSHA”) and all federal, state and municipal laws, ordinances, rules and
regulations relating to the environment.

        (k)      Except for the Chapter 11 Case, there is no pending, or to Borrowers’ knowledge,
threatened action or proceeding or investigation, injunction, writ or order affecting any Borrower
before or by any court, Governmental Authority or arbitrator which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan Document.

        (l)    No Borrower has invested in the stock, common or preferred, of any other
corporation, or in any equity of any other entity, and there are no fixed, contingent or other
obligations on the part of any Borrower to issue any additional membership interests.

      (m)    No Borrower owns any Subsidiaries, except that the Club, Hermitage Inn, LLC,
Hermitage Realty, LLC, and 300 RTE 100 Dover, LLC are each a Subsidiary of HIREHCO, and
Hermitage Deerfield Valley Real Estate LLC is 50% owned by HIREHCO.

       (n)    Except as set forth in the Orders, no investment banking, brokerage, finders’ or
similar fees are payable to any Person (other than Lender under the Loan Documents) in
connection with the execution, delivery and performance of this Agreement and the other Loan
Documents.

        (o)     Each Borrower possesses all the trademarks, trade names, copyrights, patents,
licenses and governmental permits, licenses, orders and approvals, or rights in any thereof,
adequate for the conduct of its businesses as now conducted and presently proposed to be
conducted, without conflict of the rights or claimed rights of others, and no action or filing with
or consent by, any Person or any governmental or public body or authority, is required to
authorize or is otherwise required in connection with the conduct of such Borrower’s business as
now and presently proposed to be conducted.

        (p)   Each Borrower conducts its businesses solely in its own name without the use of
any trade names or the intervention of or through any other entity of any kind.

        (q)   To the best knowledge of Borrowers, no Borrower is in violation of any Anti-
Terrorism Law nor engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions set forth in
any Anti-Terrorism Law.

      (r)     To the best knowledge of Borrowers, no Borrower is any of the following (each a
“Blocked Person”):

                    (i)      a Person that is listed in the annex to, or is otherwise subject to the
       provisions of, Executive Order No. 13224;




                                                11
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc           Main Document          Page                   47 of 96


                    (ii)        a Person owned or controlled by, or acting for or on behalf of, any
       Person that is listed in the annex to, or is otherwise subject to the provisions of, Executive
       Order No. 13224;

                   (iii)     a Person with which Lender is prohibited from dealing or
       otherwise engaging in any transaction by any Anti-Terrorism Law;

                    (iv)     a Person that commits, threatens or conspires to commit or
       supports “terrorism” as defined in Executive Order No. 13224; or

                    (v)        a Person that is named as a “specially designated national” on the
       most current list published by the U.S. Treasury Department Office of Foreign Asset
       Control at its official website or any replacement website or other replacement official
       publication of such list.

       (s)      To the best knowledge of Borrowers, no Borrower (i) conducts any business or
engages in making or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224.

       (t)    To the best knowledge of Borrowers, no Borrower is a “Special Designated
National” or “Blocked Person” as those terms are defined in the office of Foreign Asset Control
Regulations (31 C.F.R. § 500 et seq.).

       (u)     All licenses, permits and approvals which are reasonably required for the use and
operation of the Properties have been duly and properly obtained.

       4.      Amount and Terms of the Loan. Pursuant to the terms of this Agreement and
the Orders, and upon the satisfaction of the conditions precedent referred to in Section 13 hereof,
Lender shall make certain line of credit loans to the Borrowers (collectively, the “Loan”), upon
request, which in the aggregate do not exceed One Million Seven Hundred and Fifty Thousand
and 00/100 Dollars ($1,750,000.00) (the “Commitment”). Borrowers may not reborrow amounts
advanced and repaid under the Loan. The Loan shall be made to Borrowers, and Borrowers shall
borrow the Loan, on the following terms and conditions:

              (a)   Promissory Note. The principal amount of the Loan shall be evidenced by
Borrowers’ promissory note, in the form of Exhibit A annexed hereto and made a part hereof, in
the amount of One Million Seven Hundred Fifty Thousand and 00/100 Dollars ($1,750,000.00)
(the “Note”).

               (b)     Advances. To request the funding of Advances under the Loan, the
Borrowers shall deliver to the Lender by electronic mail (email) transmission, a request for
advance specifying (i) the principal amount of such Advance, (ii) the proposed Drawdown Date
of such Advance, (iii) a summary of the Budget line item for which such Advance is requested,
and (iv) an additional information as Lender may request to verify the substance of the Advance
request. Any request for an Advance must be received by Lender by 2:00 pm (Connecticut time)
on the day that Borrowers make such request in order for Lender to fund the Advance on such

                                                12
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc           Main Document          Page                  48 of 96


day. Any request for an Advance made after 2:00 p.m. (Connecticut time) shall, at Lender’s sole
discretion, be treated as received on the next following Business Day. Each such request shall be
irrevocable and binding on Borrowers and shall obligate Borrowers to accept the Advance
requested from the Lender on the proposed Drawdown Date. In no event shall Lender have any
obligation to make an Advance which would cause the aggregate outstanding principal balance
of the Loan to exceed the Commitment. Notwithstanding anything to the contrary contained in
this Agreement, Lender shall be permitted holdback (and not Advance to Borrowers) an amount
reasonably determined by Lender to be sufficient to pay reasonable legal costs and title expenses
incurred by Lender arising out of or in connection with the Chapter 11 Case and the transactions
contemplated by this Agreement. Such amounts shall be Advanced by Lender from time to time,
in its reasonable discretion, directly to legal counsel representing the Lender or the title
company, as the case may be, for payment of such reasonable legal costs and title expenses, and
Borrowers’ hereby expressly consent to the making of such Advances.

               (c)     Interest Rate. Except as otherwise provided herein or in the Note, the
outstanding principal balance of the Loan shall bear interest at a floating rate per annum equal to
the Prime Rate, plus five and one-half percent (5.5%); provided, however, that the rate of interest
charged hereunder shall never exceed the maximum amount, if any, allowable by law. Interest
shall be charged on the principal balance outstanding from time to time on the basis of the actual
number of days elapsed computed on the basis of a three hundred sixty (360) day year.

                (d)    Payments. Borrowers shall repay the Loan as follows: Commencing on
[INSERT MONTH FOLLOWING CLOSING] 1, 2019, and continuing on the first (1st) day of
each calendar month to occur thereafter, both before and after maturity by acceleration or
otherwise, until the Note is fully paid, Borrowers shall be required to make monthly payments of
accrued interest on the outstanding principal balance of the Loan. All outstanding principal and
accrued and unpaid interest on the Loan, and all other sums and charges due the Lender in
respect of the Loan, unless sooner paid, shall be due and payable on the Maturity Date.

               (e)      Prepayment. Borrowers shall have the right to prepay at any time in
advance of the Maturity Date all or any portion of the principal indebtedness of the Loan,
together with accrued interest on the principal so prepaid to the date of such prepayment,
provided, that Lender has collected a minimum of twelve (12) months interest on the Loan, and
provided, further, that in the event of a prepayment in full of the Loan, Borrowers shall have paid
to Lender the Exit Fee contemporaneously with such prepayment.

                (f)      Term. The provisions of this Section 4 shall continue in effect until the
earliest to occur of (i) [INSERT DATE THAT IS 6 MONTHS FROM CLOSING], or (ii) the
entry of a final order by the Bankruptcy Court confirming the Plan (the “Maturity Date”),
provided, however, that Lender may terminate the provisions of this Section 4 at any time upon
the happening of an Event of Default hereunder. No such termination shall (i) in any way affect
or impair the security interest granted to Lender hereunder or any other rights of Lender
hereunder or under any other agreements, instruments or documents required to be executed and
delivered to Lender pursuant to the terms of this Agreement, arising prior to any such
termination or by reason thereof, (ii) relieve Borrowers of any obligation to Lender under this
Agreement, any such other agreement, instrument or document, or otherwise, until all the


                                                13
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc            Main Document          Page                  49 of 96


Obligations are fully paid and performed, or (iii) affect any right or remedy of Lender, hereunder
or under any, such other agreement, instrument or document.

               (g)    Fees. The Borrowers shall pay to Lender the following fees:

                      (1)     A commitment fee equal to $52,500.00 (the “Commitment Fee”),
       which shall be fully earned as of the Closing Date and shall be due and payable in full on
       the Closing Date.

                       (2)    A structuring fee equal to $50,000 (the “Structuring Fee”), which
       shall be fully earned as of the Closing Date and shall be due and payable in full on the
       Closing Date.

                       (3)    An exit fee (the “Exit Fee”) equal to $52,500, which Exit Fee shall
       be fully earned as of the Closing Date and shall be due and payable in full on the earlier
       to occur of (i) a prepayment in full of the Loan, (ii) the Maturity Date, or (iii) an Event of
       Default and acceleration of the Loan.

                (h)    Use of Proceeds. The proceeds of the Loan shall be used exclusively to
fund (i) the initial deposit of $280,000 into the Interest Reserve Escrow Account, (ii) costs
associated with the closing of the Loan, including without limitation the legal fees of the Lender,
(iii) legal fees of the Lender in connection with the Chapter 11 Case, (iv) payment of the
Commitment Fee and the Structuring Fee, and (v) payment of operating expenses for the
Properties in accordance with the Budget.

       5.     Interest Reserve. On or before the Closing Date, Borrowers shall have established
with Lender a deposit account (the “Interest Reserve Escrow Account”). On the Closing Date,
Lender shall advance proceeds of the Loan in the amount of $280,000 (the “Interest Reserve
Funds”) into the Interest Reserve Escrow Account. Subject to the limitations set forth in this
Section 5 and availability of Funds, Lender shall disburse and charge the Interest Reserve
Escrow Account for interest due under the Loan on each date such interest payments become
due. Borrowers shall from time to time deposit such additional amounts into the Interest Reserve
Escrow Account as required pursuant to Section 6(n)(iv) below. The Interest Reserve Escrow
Account shall be subject to the following terms and conditions:

               (a)    All interest earnings and other returns on the Interest Reserve Funds and
any additional amounts deposited by Borrowers pursuant to Section 6(n)(iv) hereof (collectively,
the “Funds”) shall be payable for the account of Borrowers and added to the Funds on deposit in
the Interest Reserve Escrow Account. Borrowers represent and warrant that they shall be
responsible for payment of state and federal income taxes in respect of the Funds, and Lender
agrees to issue Borrowers in the normal course the necessary federal tax reporting statements
(e.g., Form 1099) for the interest earned or other returns on the Funds. Lender shall provide
Borrowers with statements of account with respect to activity in the Interest Reserve Escrow
Account in accordance with its customary practices. Borrowers acknowledge that Federal
Deposit Insurance Corporation (FDIC) insurance for the Interest Reserve Escrow Account is



                                                14
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc            Main Document          Page                  50 of 96


limited to $250,000. Borrowers agree to execute and deliver such additional documents as may
be necessary to establish the Interest Reserve Escrow Account.

                (b)    Lender shall have the sole right of access to the Interest Reserve Escrow
Account and the Funds and Lender shall have sole right to make transfers and withdrawals from
the Interest Reserve Escrow Account in accordance with the terms of this Agreement. Without
limiting the foregoing, the Interest Reserve Escrow Account shall be under the exclusive
dominion and control of Lender. Neither Borrowers nor any representatives of Borrowers shall
have signature authority with respect to the Interest Reserve Escrow Account, nor the right or
ability to effect withdrawals or disbursements from, or the right or ability to exercise any other
form of dominion or control over, the Interest Reserve Escrow Account, and Borrowers shall not
seek to effect any such withdrawal or disbursement or to exercise any such dominion or control.

               (c)    Lender may effectuate disbursements from the Interest Reserve Escrow
Account either by internal debit, check or other method Lender deems appropriate. All
conditions to Lender's obligation to disburse Funds from the Interest Reserve Escrow Account in
accordance with this Agreement are for the exclusive benefit of Lender. Any or all such
conditions may be waived or relaxed at any time or times by Lender, at its option. No such
waiver or relaxation in any particular instance shall affect Lender’s discretion in dealing with
any such condition in any other instance.

               (d)    In addition to any other rights, powers or remedies it may have, upon an
Event of Default, Lender shall be authorized and directed to draw upon the Funds, the proceeds
of which shall, in Lender’s sole discretion, either (i) be applied to the outstanding Loan balance
in accordance with the terms of this Agreement and the other Loan Documents or (ii) continue to
be held and maintained by Lender as additional collateral for the Loan subject to the terms of this
Agreement.

                (e)     Borrowers do hereby surrender and divest themselves of any and all right,
title and interest in and to the Funds. Nevertheless, to the extent of any continuing right, title or
interest that Borrowers may have or claim in and to the Funds, Borrowers do hereby pledge to
Lender, and grant to Lender a security interest in, the Funds as additional security for the Loan
and for the obligations of Borrowers under the Loan Documents. It is the intention of Borrowers
and Lender that the security interests granted by Borrowers to Lender shall be made effective
and shall be perfected to the fullest extent possible by Lender. Borrowers warrant, covenant and
agree as follows:

                      (i)     Borrowers have full right, power and authority to pledge, assign
       and grant a security interest in the Funds.

                       (ii)   Borrowers will defend the security interest of Lender in the Funds
       against all claims and demands of all persons at any time claiming the same or any
       interest therein adverse to Lender.

                      (iii) There are no security interests, liens or encumbrances on all or any
       of the interest of Borrowers in the Funds, and there are no deposit account control
       agreements or other notices, statements or agreements creating or evidencing a security


                                                 15
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc           Main Document          Page                  51 of 96


       interest or lien naming any Borrowers’ interest in any of the Funds, other those in favor
       of Lender.

                      (iv)   Borrowers will not sell or transfer an interest in or grant, permit or
       suffer to exist any security interest, lien, encumbrance or other interest in any of the
       Funds, except as may be granted to Lender.

                      (v)     Borrowers shall perform, at their cost and expense, any and all
       actions, and shall pay the amount of all reasonable expenses necessary to obtain,
       preserve, perfect, defend and enforce the security interest of Lender in any of the Funds,
       as provided herein.

                  (f)     Upon the occurrence and during the continuance of any Event of Default,
Lender shall have, in addition to its other rights, powers and remedies under this Agreement, the
other Loan Documents and applicable law, all rights, powers and remedies relating to the Funds
as a secured party under the Uniform Commercial Code of the State of Connecticut. Borrowers’
pledge and grant of a security interest pursuant to this Section shall not be deemed or construed
to modify, impair, override or otherwise affect the aforesaid surrender and divestiture. Instead,
such pledge and grant is intended to protect Lender’s interests in the event that, notwithstanding
such surrender and divestiture, Borrowers may be deemed or found to have any continuing right,
title or interest in and to all or any part of the Funds.

               (g)     Upon the occurrence and during the continuance of an Event of Default,
Lender may, at its option, without demand or notice, setoff or recoup all or any part of the Funds
so received by Lender against all or any part of the Loan (whether matured or unmatured), such
order and priority as Lender may elect in its discretion.

               (h)    No application of all or any part of the Funds to the Loan pursuant this
Section shall in any way release, satisfy or discharge any of the remaining unpaid Loan or any
security therefor. No delay or omission of Lender to insist upon strict performance of any
obligations of any other party hereto under or in connection with this Agreement or to exercise
any right, power or remedy available under or in connection with this Agreement (after the
occurrence of any Event of Default or otherwise) shall waive, exhaust or impair any such
obligation or any such right, power or remedy, nor shall any such delay or omission be deemed
to be a waiver of, or acquiescence in or to, any Event of Default. Notwithstanding any such
delay or omission, Lender thereafter shall have the right, from time to time and as often as
Lender deems advisable, to insist upon strict performance of any and all obligations of the parties
hereto and to exercise any and all rights, powers and remedies available under or in connection
with this Agreement.

      6.      Affirmative Covenants. While this Agreement is in effect, and until full
payment of the Obligations, Borrowers agree to comply with, observe and keep the following
covenants and agreements:

                (a)   Each Borrower shall comply with and perform, in all material respects, all
of its obligations under the Loan Documents, and under all other contracts and agreements to
which such Borrower is a party relating to the ownership, occupancy, use, or management of the

                                                16
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 52 of 96


Properties and the Collateral and shall comply with all requests by Lender which are consistent
with the terms thereof.

               (b)     Each Borrower shall pay and discharge all taxes, general and special,
charges and assessments, and other governmental obligations, which may have been or shall be
levied, charged or assessed on or against it, its property, or its income or profits before they
become delinquent (except for Vermont sales and use tax, which shall be paid to the extent
required pursuant to a negotiated settlement) and pay and discharge on or before their due date
any and all other lawful claims and demands whatsoever, including, but not limited to, trade
obligations, provided, however, that the payment of any such taxes, assessments, governmental
obligations or other claims and demands may be postponed so long as they or any of them are
being diligently contested in good faith and by appropriate proceedings, appropriate reserves
have been provided therefor by such Borrower and no Lien is placed on any assets of such
Borrower in connection with such taxes, assessments, governmental obligations or other claims
or demands so contested by such Borrower.

              (c)     Borrowers shall maintain at all times:

                       (i)     Insurance on the Collateral against loss by all risks in such
       amounts and with such insurers as may be reasonably satisfactory to Lender, naming
       Lender, its successors and assigns, as their interests may appear, as additional insured and
       loss payee, as applicable, which insurance shall by the terms of the policy provide that (x)
       in the event of loss or damage, if any, the proceeds thereof shall be payable to Lender, as
       the holder of a security interest in the personal property of Borrowers insured under the
       policy as Lender's interest may appear; (y) the insurance, as to the interest of Lender,
       shall not be invalidated by any act or neglect of any Borrower, its manager(s), officers,
       agents or employees; by any proceeding, or notice of sale relating to said property or any
       of it; by any change in the title or ownership of the property, or any of it; or by the
       occupation of the premises where the property, or any of it, is located for purposes more
       hazardous than are permitted by the policy; and (z) if the policy is canceled, for whatever
       reason, the insurance shall continue in full force and effect for the benefit of Lender for
       not less than thirty (30) days after written notice of cancellation to Lender from the
       insurer which notice the insurer shall agree to give to Lender. Borrowers shall cause the
       insurer to supply to Lender certificates, or other evidence of insurance satisfactory to
       Lender, indicating compliance with the foregoing, including evidence of continuation
       thereof no later than thirty (30) days prior to the expiration of any policy of insurance.
       Lender shall have the right to apply the proceeds of any such insurance in reduction of
       the Obligations, whether or not then due and payable, in such manner as Lender, in its
       sole discretion may determine or to pay over, at such times and in such amounts, such
       proceeds or part thereof, as Lender in its sole discretion may determine, to the respective
       Borrower for the purpose of replacing the Collateral affected by any loss relating thereto;

                     (ii)   General public liability insurance against claims for personal injury
       death or property damage in such amounts as are satisfactory to Lender and Workmen's
       Compensation insurance in statutory amounts and errors and omissions insurance with



                                               17
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc            Main Document          Page                53 of 96


       coverages not less than Two Million Dollars ($2,000,000) with companies licensed to do
       business in the State of Connecticut; and

                      (iii)   Such other insurance coverages as Lender shall reasonably request
       from time to time.

               (d)      Borrowers shall maintain and preserve the Collateral in good order and
condition, free of all liens and encumbrances except for those securing the Loan and Permitted
Liens, and shall not permit or suffer the Collateral to be wasted or destroyed. Notwithstanding
anything contained herein to the contrary, Borrowers shall immediately notify Lender of any
event (other than the passage of time) causing loss or depreciation in the value of the Collateral
and the amount of such loss or depreciation.

                (e)     Borrowers shall furnish, or cause to be furnished, to Lender promptly
upon request therefor, such financial and other information relating to any Borrower and its
affairs, the Properties and the Collateral, as Lender may from time to time reasonably request.

                (f)     Borrowers shall defend the Collateral against all claims and demands of
all persons at any time claiming the same or any interest therein and, in the event Lender's
security interest in the Collateral, or part thereof, would be impaired by an adverse decision,
allow Lender to contest or defend any such claim or demand in any Borrower’s name and pay,
upon demand, Lender's reasonable costs, charges and expenses, including, but not limited to,
attorneys' fees, incurred by Lender in connection therewith.

               (g)     Borrowers shall pay to Lender, on demand, any and all reasonable
expenses, including attorney's fees, incurred or expended by Lender in the preparation of this
Agreement, and all related agreements, instruments and documents, in making or processing and
administering the Loan, including without limitation in connection with any modifications or
amendments to the Loan, in the collection or attempted collection of the Obligations and in
protecting and/or enforcing the rights of Lender against Borrowers and sustaining and/or
enforcing the security interest and other liens, if any, granted to Lender hereunder and under all
related agreements, instruments and documents.

                  (h)    Borrowers shall keep complete and accurate books and records reflecting
all facts concerning the Properties and the Collateral and pertaining to the Obligations and
Borrowers’ covenants under this Agreement. Upon prior written or electronic (email) notice to
Borrowers, Borrowers will permit representatives of Lender to have access to and to inspect and
copy such books and records and contracts of Borrowers and to inspect the Properties and the
Collateral and to discuss Borrowers’ affairs, finances and accounts with any of its principal
officers, all at such times and as often as may be requested. Any such inspection by Lender shall
be for the sole benefit and protection of Lender, and Lender shall have no obligation to disclose
the results thereof to Borrowers or to any third party. Borrowers shall reimburse Lender with
respect to the cost of any such inspection.

              (i)     Each Borrower shall comply in all material respects with all laws,
ordinances and rules and regulations applicable to such Borrower of any Federal, state or local


                                               18
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc             Main Document          Page                54 of 96


government or any instrumentality or agency thereof, including, but not limited to, ERISA,
OSHA, and Federal, state and municipal laws, ordinances, rules and regulations concerning the
environment except to the extent any such law, ordinance, rule or regulation, is being contested
in good faith by appropriate proceedings provided that said contest or an adverse decision therein
will not have a material adverse effect on the condition, financial, operating or otherwise, of such
Borrower.

               (j)    Borrowers shall promptly notify Lender in writing of (i) the happening of
an Event of Default or the existence of a state of facts which by the passage of time, the giving of
notice, or both, would constitute an Event of Default, (ii) the occurrence of a default under any
other Indebtedness of any Borrower, or (iii) the existence of any judgements rendered against
any Borrower.

               (k)     Each Borrower shall (i) do or cause to be done all things necessary to
preserve and keep in full force and effect its legal existence, (ii) remain or become qualified to
engage in business in good standing in all jurisdictions in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such qualification necessary,
and (iii) take all reasonable action to maintain, preserve and protect the franchises, licenses,
trademarks, copyrights and patents owned or licensed to it that are necessary or desirable in the
normal conduct of its business.

               (l)   In the event any Borrower decides to engage a third party management
company to manage the Properties or any portion thereof, Borrower agrees to engage a
management company reasonably satisfactory to Lender, pursuant to a property management
agreement in form and substance reasonably satisfactory to Lender, and to cause such
management company to execute a subordination agreement in form and substance reasonably
satisfactory to Lender, and to deliver to Lender promptly upon such engagement, a fully-
executed copy of the property management agreement, together with the subordination
agreement signed by such manager.

               (m)    Each Borrower shall comply with the Orders and take all actions
necessary or appropriate to ensure that:

                         (i)   The Liens granted to Lender shall be deemed valid and perfected
by entry of the Order;

                      (ii)   The lien priorities, administrative expense claim priorities and
other rights and remedies granted to the Lender pursuant to this Agreement, the Orders and the
other Loan Documents shall not be modified, altered or impaired in any manner by any other
financing or extension of credit or incurrence of Indebtedness by the Borrowers (pursuant to
Section 364 of the Bankruptcy Code or otherwise), or by dismissal or conversion to cases under
chapter 7 of the Bankruptcy Code of the Chapter 11 Case, or by any other act or omission
whatsoever;

                      (iii) No costs or expenses of administration which have been or may be
incurred in the Chapter 11 Case or any conversion of the same to cases under chapter 7 of the


                                                19
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 55 of 96


Bankruptcy Code or in any other proceedings related thereto, and no priority claims, are or will
be prior to or on a parity with any claim of the Lender against the Borrowers in respect of the
Obligations;

                        (iv)     The Liens granted to Lender shall constitute valid and perfected
first-priority Liens on all of the Collateral of the Borrowers;

                        (v)    The Mortgage granted to Lender shall constitute a valid and
enforceable first-priority mortgage and lien on the Properties;

               (n)    Borrowers shall comply with and satisfy the following benchmarks:

                       (i)   Within 10 days of the date of entry of the Order, Borrowers must
file an application (the “Application”) to seek approval to retain Jonathan A. Joslow, or such
other professional acceptable to Lender, as Chief Restructuring Officer with respect to the
Chapter 11 Case;

                       (ii)   Borrowers shall schedule a hearing for approval of Jonathan A.
Joslow, or such other professional acceptable to Lender, as Chief Restructuring Officer, with the
Bankruptcy Court, which shall take place within 21 days of the filing of the Application and
shall seek nunc pro tunc approval to the date the Application was filed;

                       (iii) On or before August 7, 2019, Borrowers shall convene a meeting
of the membership of the Resort with result being that at least 65% of existing members
commence paying 100% of monthly dues into an escrow account to be used solely for purposes
provided in a confirmed Plan of Reorganization on or before August 19, 2019 (the “Membership
Payments”), provided, however, that failure to obtain the Membership Payments by August 19,
2019 shall not be an Event of Default if the Borrowers file a Motion to Sell substantially all of
their assets under Section 363 of Title 11, U.S.C. (the “Sale Motion”) by 5:00 p.m. on August 26,
2019, and provided, further, that if the Sale Motion is not filed by such deadline, the failure to
obtain the Membership Payments by August 19, 2019 shall be an Event of Default. In the event
the Sale Motion is filed by August 26, 2019, the Borrowers’ obligation to maintain the Minimum
Reserve Balance as set forth in subsection (iv) below shall terminate, but Lender shall continue
to receive monthly payments of accrued interest on the Loan from funds available in the Interest
Reserve. Failure to conclude a hearing on the Sale Motion within 60 days of filing the Sale
Motion shall constitute an Event of Default;

                       (iv)    Except as otherwise provided in subsection (iii) above, Borrowers
shall at all times maintain funds in the Interest Reserve in an amount sufficient to pay at least
sixty (60) days of interest on the Loan (the “Minimum Reserve Balance”). In the event that the
balance of funds in the Interest Reserve shall fall below the Minimum Reserve Balance, it shall
be an Event of Default;

                       (v)    Within 120 days of the filing of the Bankruptcy petitions,
Borrowers shall have filed a plan of reorganization (the “Plan”), in form and substance
satisfactory to Lender and approved by a majority of the membership of the Resort.


                                               20
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc             Main Document          Page                  56 of 96



                        (vi)   The Plan shall be confirmed by the Bankruptcy Court within 60
days of the filing thereof.

       7.      Negative Covenants. While this Agreement is in effect, and until full payment of
the Obligations, Borrowers agree to comply with, observe and keep the following covenants and
agreements:

                (a)    Except for Permitted Liens and Permitted Exceptions, no Borrower shall
create, incur, assume or suffer to exist any mortgage, pledge, security interest, encumbrance, lien
or charge of any kind upon or defect in title to or restriction upon the use of the Collateral or the
Properties, whether owned at the date hereof or hereafter acquired.

              (b)     No Borrower shall hold or acquire any property or assets of any character
under conditional sales agreements, Capital Leases or other title retention agreements.

                (c)     No Borrower shall transfer, assign, lease, or otherwise dispose of its
properties or assets, including but not limited to the Properties and Collateral, or change the
nature of its business, except for (i) the transfer, sale or other disposition of items of the
Equipment, which such Borrower determines are obsolete and no longer necessary or desirable
for the proper conduct of its business, (ii) the transfer, sale or other disposition of items of
Inventory in the ordinary course of such Borrower’s business, and (iii) the transfer, sale or other
disposition of surplus or worn out assets or the abandonment or other disposition of property that
is, in the reasonable judgment of such Borrower, no longer economically practicable to maintain
or useful in the conduct of the business.

                (d)    No Borrower shall incur, assume, suffer to exist or otherwise have
outstanding Indebtedness other than the Obligations and Permitted Indebtedness. No Borrower
shall, directly or indirectly at any time pay any amount of principal or interest or prepay,
purchase or redeem any Indebtedness, including without limitation any Permitted Indebtedness,
but excluding, for the avoidance of doubt, the Obligations.

                (e)    No Borrower shall assume, endorse, guaranty, or become surety for the
obligations of any third Person (other than another Borrower).

               (f)     No Borrower shall make any advance, loan, extension of credit or capital
contribution to, or purchase any equity interests, bonds, notes, debentures or other debt securities
of, or any assets constituting a business unit of, or make any other investment in, any Person,
without the prior written consent of Lender.

                (g)     No Borrower shall enter into any transactions of any kind with any of its
Affiliates (other than another Borrower) without the consent of Lender.

                (h)     No Borrower shall enter into any merger or consolidation, or sell all or
substantially all of its assets, or liquidate, dissolve or otherwise terminate or alter its existence,
form or method of conducting its business without the consent of Lender.


                                                 21
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 57 of 96



               (i)      No Borrower shall change its entity name, adopt any trade names, or
conduct its business under any trade name or style other than as hereinabove set forth, or change
its chief executive office, place of business or the present locations of the Collateral or the
records relating to the Collateral, without providing notice thereof to the Lender and payment of
all fees and costs related to the filing of any documents necessary or required for the protection
and preservation of Lender’s lien and interest in and to the Properties and the Collateral.

                (j)     No Borrower shall acquire or form any Subsidiaries or acquire all or
substantially all of the assets of any other Person or any portion of the assets of any other Person
without the consent of Lender.

               (k)     No Borrower shall change its ownership structure or senior management
without the prior written consent of Lender.

               (l)     No Borrower shall (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person; (ii) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in Executive Order No. 13224, the USA Patriot Act or any other Anti-Terrorism Law.
Each Borrower shall deliver to Lender any certification or other evidence requested from time to
time by Lender in its reasonable discretion, confirming such Borrower’s compliance with this
Section.

              (m)      No Borrower shall make any Distributions without the prior written
consent of Lender.

                (n)     No Borrower shall permit any Person to surcharge the Collateral under
Section 506(c) of the Bankruptcy Code or to obtain a Lien with respect to the Collateral which is
equal to or senior to the Lien of the Lender.

        8.     Payments by Lender. At its option, Lender may pay for insurance on the
Collateral and taxes, assessments or other charges which Borrowers fail to pay in accordance
with the provisions hereof, or of any related agreement, instrument or document, and may
discharge any security interest in or lien upon the Collateral. No such payment or discharge of
any such security interest or lien shall be deemed to constitute a waiver by Lender of the
violation of any covenant by Borrowers as a result of Borrowers’ failure to make any such
payment or Borrower’s suffering of any such security interest or lien. Any payment made or
expense incurred by Lender, pursuant to this or any other provision of this Agreement shall be
added to and become a part of the Obligations of Borrowers to Lender, shall bear interest at the
rate per annum charged pursuant to the Note and shall be payable on demand.

      9.     Rights of Lender; Notices. When the Obligations, or any of them, become
immediately due and payable, whether by reason of default or as otherwise permitted by this


                                                22
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc            Main Document          Page                  58 of 96


Agreement, Lender may, pursue any legal remedy available to it to collect Obligations
outstanding at said time, to enforce its rights hereunder, and to enforce any and all other rights or
remedies available to it both under the Uniform Commercial Code as in effect in the State of
Connecticut and otherwise, including, but not limited to, the right to take possession of the
Collateral and dispose of the same on Borrowers’ premises, all without judicial process if
permitted by applicable laws, Borrowers hereby waiving any right Borrowers might otherwise
have to require Lender to resort to judicial process and further waiving Borrowers’ right to
notice, except as expressly provided in this Agreement or any of the other Loan Documents and
to a hearing under the Constitution of the United States or any state or under any Federal or state
law, and no such action shall operate as a waiver of any other right or remedy of Lender under
the terms hereof, any other agreement, instrument or document executed and delivered to Lender
pursuant to the terms hereof, or the law, all rights and remedies of Lender being cumulative and
not alternative. In addition, Lender may require Borrowers to assemble the Collateral and make
it available to Lender, at the Properties. In the event reasonable notice is required to be given by
Lender to Borrowers under the provisions of the Uniform Commercial Code as in effect in
Connecticut, such notice shall be deemed to have been given if mailed, postage prepaid, certified
mail, return receipt requested, at least ten (10) days prior to the happening of the event for which
such notice is being given, to Borrowers at Borrowers’ address first hereinabove written. Any
notice required to be given by any party to another party, pursuant to the terms hereof, shall be
deemed to have been given (except as otherwise specifically provided in this Agreement) upon
receipt of the same, postage prepaid, certified mail, return receipt requested, to such party, as the
case may be, at its address first hereinabove written. Any of the parties hereto may notify the
other that any such notice shall be given to such other address as such party may so instruct by
written notice similarly given.

       10.     Article 9. Borrowers hereby further acknowledges and agrees with the Lender as
follows:

        (a)     In applying Article 9 of the Uniform Commercial Code as in effect in Connecticut
(“Article 9”), the Collateral shall include, without limitation, the following categories of assets
as defined in Article 9: instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), and any and all proceeds of any thereof, wherever
located, whether now owned and hereafter acquired.

        (b)     Borrowers hereby authorizes the Lender at any time and from time to time,
pursuant to the provisions of this Agreement, to file financing statements, continuation
statements and amendments thereto that describe the Collateral and which contain any other
information required by Article 9 for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment, including whether any Borrower is an
organization, the type of organization and any organization identification number issued to such
Borrower. Borrowers shall furnish any such information to the Lender promptly upon request.
Any such financing statements, continuation statements or amendments may be prepared by the
Lender on behalf of Borrowers, as provided in this Agreement, and may be filed at any time in
any jurisdiction whether or not Article 9 is then in effect in that jurisdiction.



                                                 23
  Case 19-10214 Doc             147 Filed 07/15/19 Entered                   07/15/19 15:49:14
              Desc             Main Document          Page                   59 of 96


        (c)    Borrowers shall at any time and from time to time, whether or not Article 9 is in
effect in any particular jurisdiction, take such steps as the Lender may reasonably request for the
Lender (a) to obtain an acknowledgement, in form and substance satisfactory to the Lender, of
any bailee having possession of any of the Collateral that the bailee holds such Collateral for the
Lender, (b) to obtain "control" of any deposit accounts, letter-of-credit rights or electronic chattel
paper (as such terms are defined in Article 9 with corresponding provisions in UCC §§ 9-104, 9-
105, 9-106, 9-107 relating to what constitutes "control" for such items of Collateral), with any
agreements establishing control to be in form and substance satisfactory to the Lender, and (c)
otherwise to insure the continued perfection and priority of the Lender’s security interest in any
of the Collateral and of the preservation of its rights therein, whether in anticipation and
following the effectiveness of Article 9 in any jurisdiction.

        (d)     Nothing contained herein shall be construed to narrow the scope of the security
interest granted hereby in any of the Collateral or the perfection or priority thereof or to impair or
otherwise limit any of the rights, powers, privileges or remedies of the Lender hereunder except
as (and then only to the extent) specifically mandated by Article 9 to the extent then applicable.

        (e)     Borrower acknowledges and agrees that this Agreement grants, and is intended to
grant, a security interest in the Collateral and that, in addition to its other legal rights, the Lender
is expressly authorized to authenticate and to file or transmit a financing statement or other
record to perfect such security interest which describes the Collateral. Each Borrower represents
and warrants that it shall not file a correction statement relating to the collateral or to any
financing statement or fixture filing filed by the Lender without the Lender’s prior written
consent. Each Borrower shall, at its expense, furnish to Lender a certified copy of its
organizational documents verifying its correct legal name or, at Lender’s election, shall permit
the Lender to obtain such certified copy at such Borrower’s expense. From time to time, at
Lender’s election, the Lender may obtain a certified copy of each Borrower’s organizational
documents and a search of such Uniform Commercial Code filing offices as it shall deem
appropriate, at such Borrower’s expense, to verify such Borrower’s compliance with the terms of
this Agreement. Notwithstanding the foregoing, Borrowers shall have no obligation to reimburse
Lender for the cost of more than one (1) such search in any calendar year, unless an Event of
Default shall have occurred and be continuing.

        11.   Collection of Accounts.       During the continuation of an Event of Default
hereunder, Borrowers shall make collections of proceeds upon its Accounts, hold the proceeds
received from collections in trust for Lender and turn over such proceeds to Lender upon
Lender’s request for same. Upon payment, Lender shall immediately apply such proceeds, and
any proceeds of Accounts received by it pursuant to the following provisions of this Section 11,
to the payment of the Obligations in such order of application as Lender, in its sole discretion,
may determine. Borrowers shall, when requested by Lender during the continuation of an Event
of Default:

              (a)     Assign or endorse the Accounts to Lender, and notify Account Debtors
that the Accounts have been assigned and should be paid directly to Lender;




                                                  24
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 60 of 96


               (b)     Turn over to Lender all Inventory returned in connection with any of the
Accounts;

               (c)     Mark or stamp each of its individual ledger sheets or cards pertaining to its
Accounts with the legend "Assigned to Restructured Opportunity Investors, Inc.
ISAOA/ATIMA” and stamp or otherwise mark and keep its books, records, documents and
instruments relating to the Accounts in such manner as Lender may require; and

                (d)    Mark or stamp all invoices with a legend satisfactory to Lender so as to
indicate that the same should be paid directly to Lender.

               Notwithstanding the foregoing, Lender shall have the right, at any time, during
the continuation of an Event of Default, to itself so notify such Account Debtors to make such
payments of the Accounts directly to Lender and Lender shall have the further right to notify the
post office authorities to change the address for delivery of mail of Borrowers to an address
designated by Lender and to receive, open and dispose of all mail addressed to any Borrower.

               During the continuation of an Event of Default hereunder, each Borrower hereby
irrevocably constitute Lender or its assignee as such Borrower’s attorney-in-fact to issue in the
name and execute or endorse on behalf of such Borrower each and every notice, instrument and
document necessary to carry out the purposes of the provisions of this Section 11, and to take
such action in connection with the collection of the Accounts, including, but not limited to, suing
thereon, compromising or adjusting the same, as Lender, in its sole discretion, deems necessary
and proper. The power of attorney granted hereby shall be self-executing, but each Borrower
shall promptly execute and deliver to Lender or its assignee, upon written request of Lender or
its assignee such additional separate powers of attorney, as Lender may from time to time
reasonably request.

        12.     Default Provisions. Except as may be otherwise set forth in the Orders, Lender
may at its option declare the Obligations and any note evidencing the same to be due and payable
whereupon the same shall become due and payable forthwith, without presentment, protest,
demand or notice of any kind, or Lender may pursue any and all remedies provided for
hereunder, or under any one or more of the other Loan Documents, or under applicable law, in
any of the following cases:

       (a)     If any payment of interest or any other payment required by the terms hereof or
by any note or other instrument, agreement or document executed and delivered to Lender
pursuant to the terms hereof shall not be fully paid within sixty (60) days of when due;

       (b)     If Borrower shall fail to repay in full the Obligations on the Maturity Date;

        (c)    Subject to the Orders, if payment required by any of the obligations of Borrowers
for money borrowed by any of them from any third Person shall not be fully paid when demand
is made for the payment of the same (to the extent payable on demand) or, subject to any grace,
notice or cure period, when the same shall fall due, or if any of said obligations shall be declared
in default;


                                                25
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc            Main Document          Page                  61 of 96



        (d)   If any warranty or representation by Borrowers contained herein or in any related
agreement, instrument or document, or in any, statement furnished by Borrower to Lender,
including without limitation the Loan Documents, proves to have been incorrect in any material
respect when made;

       (e)     If a default exists in the due observance of any of the covenants or agreements of
Borrowers set forth in this Agreement (other than Section 6(n) hereof), after notice from Lender
of such default and thirty (30) days to cure such default to the reasonable satisfaction of Lender;

       (f)     If a default exists in the due observance of any of the covenants set forth in
Section 6(n) hereof;

       (g)     An order shall be entered by the Bankruptcy Court converting the Chapter 11
Case to a case or cases under chapter 7 of the Bankruptcy Code;

       (h)     An order shall be entered by the Bankruptcy Court amending, supplementing,
staying, vacating, revoking, reversing or otherwise modifying this Agreement and the rights of
Lender hereunder or the Order, without the prior written consent of Lender;

       (i)     Any Borrower makes payment on, makes an application to make payment on or
supports, directly or indirectly, or does not actively contest in good faith any application by
another Person to make payment on, any material prepetition claim without the prior written
consent of the Lender;

         (j)    An order shall be entered by the Bankruptcy Court granting any creditor material
relief from the automatic stay to exercise rights with respect to property of the estate;

       (k)      The proceeds of the Loan are utilized to prosecute actions, claims, demands or
causes of action against the Lender or to object to or contest in any manner or to raise any
defense in any pleading to the validity, perfection, priority or enforceability of the Obligations or
of the rights, claims, liens and security interest granted to the Lender hereunder or under the
Order;

       (l)    An order shall be entered by the Bankruptcy Court dismissing any part of the
Chapter 11 Case;

        (m)     An order with respect to the Chapter 11 Cases shall be entered without the express
prior written consent of the Lender (i) to revoke, vacate, reverse, stay, modify, supplement or
amend this Agreement, any Loan Document or the Order, or (ii) to permit any claim against or
obligation of the Borrowers (now existing or hereafter arising, of any kind or nature whatsoever)
to have priority equal to or superior to the priority of the Lender in respect of the Obligations;

       (n)     The dissolution or termination of the legal existence of any Borrower; and

       (o)     The occurrence of an “Event of Default” under any of the other Loan Documents.


                                                 26
  Case 19-10214 Doc          147 Filed 07/15/19 Entered              07/15/19 15:49:14
              Desc          Main Document          Page              62 of 96



       13.    Conditions Precedent to Making Loan. On or prior to the Closing of the
Loan, Lender shall have actually received, in form and content satisfactory to Lender:

             (i)     A borrowing resolution of each Borrower authorizing the Person executed
      this Agreement on behalf of such Borrower to execute and deliver this Agreement and all
      other agreements, instruments and documents required to be executed and delivered by it
      to Lender by the terms hereof;

             (ii)   The following documents evidencing and securing the Loan (together with
      all other documents, instruments and agreement evidencing, securing or otherwise
      executed by Borrowers in connection with the Loan, collectively, the “Loan
      Documents”):

                     (1)    This Agreement;

                     (2)    The note evidencing the Loan all as executed by Borrower;

                   (3)      The Mortgage from HIREHCO, as mortgagor, to Lender, as
             mortgagee, as to the Properties;

                    (4)     An Assignment of Leases and Rents from HIREHCO, as assignor,
             to Lender, as assignee;

                   (5)    A Collateral Assignment of Contracts, Licenses, Permits and
             Agreements between Borrowers and Lender;

                    (6)    UCC-1 Financing Statements as to the Collateral and the
             Properties naming each Borrower, as a debtor and Lender, as secured party;

                    (7)     An Environmental Indemnification Agreement from Borrowers to
             Lender; and

                    (8)    Such other instruments, documents, agreements and certificates as
             Lender reasonably requires.

             (iii)   UCC and lien searches as Lender requests;

             (iv)   Certificates or other proof of insurance satisfactory to Lender evidencing
      compliance with the provisions of Section 6(e) of this Agreement;

             (v)    Flood insurance for the Properties, if located in a flood zone, or if
      determined to be in a flood zone at a future date;

             (vi)    Title abstracts for the Properties; and



                                               27
  Case 19-10214 Doc            147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc            Main Document          Page                 63 of 96


              (vii) Such other documents, instruments or agreements as Lender may
       reasonably request.

        14. Set-Off. Borrowers hereby grant to Lender, a lien on and a right of set-off against all
monies, deposits and securities and the proceeds thereof, now or hereafter held or received by, or
in transit to, Lender from or for any Borrower, whether for safekeeping, pledge, custody,
transmission, collection or otherwise, and all deposits (general or special), balances, sums and
credits with and all claims of any Borrower against Lender at any time existing. Lender may at
any time during the continuation of an Event of Default herein apply the same or any part thereof
to the Obligations, or any part thereof.

       15.     [Intentionally Omitted]

        16.      Indemnification. In consideration of the Lender’s execution and delivery of this
Agreement and making of the Loan hereunder and in addition to all other obligations of
Borrowers under this Agreement, Borrowers hereby agree to defend, protect, indemnify and hold
harmless the Lender and its successors, assigns, officers, directors, employees and agents
(including, without limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the "Indemnitees") from and against any and all actions, causes of
action, suits, claims, losses, costs, penalties, fees, liabilities and damages and expenses in
connection therewith (irrespective of whether any such Indemnitees are a party to any action for
which indemnification hereunder is sought), and including reasonable attorneys' fees and
disbursements (the "Indemnifiable Liabilities") incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) the execution, delivery, performance or enforcement
of this Agreement and the other Loan Documents and any instrument, document or agreement
executed pursuant hereto; (b) the Lender’s status as lender to, or creditor of, any Borrower; or (c)
the operation of each Borrower’s respective business from and after the date hereof, provided
that, with respect to (a), (b) and (c) above, the Borrowers shall not be required to indemnify any
Indemnitee for any Indemnifiable Liabilities resulting from such Indemnitee's own gross
negligence or willful misconduct. To the extent that the foregoing undertaking by the Borrowers
may be unenforceable for any reason, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the Indemnifiable Liabilities which is permissible under
applicable law.

       17.      General Provisions.

               (a)    No delay or failure of Lender in exercising any right, power or privilege
hereunder shall affect such right, power or privilege, nor shall any single or partial exercise
preclude any further exercise thereof or the exercise of any other rights, powers or privileges.

               (b)     This Agreement, the security interest hereby granted to Lender by
Borrowers and every representation, warranty, covenant, promise and other agreements
contained herein shall survive until the Obligations have been paid in full.

              (c)     This Agreement is an integrated document and all terms and provisions
are embodied herein and shall not be varied by parol evidence.


                                                28
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                07/15/19 15:49:14
              Desc           Main Document          Page                64 of 96



                (d)     This Agreement shall in all respects be governed, construed, applied and
enforced in accordance with the internal laws of the State of Connecticut without regard to
principles of conflicts of law.

               (e)    The captions for the paragraphs contained in this Agreement have been
inserted for convenience only and form no part of this Agreement and shall not be deemed to
affect the meaning or construction of any of the covenants, agreements, conditions or terms
hereof.

               (f)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, provided, however, that Borrowers
shall not assign, voluntarily, by operation of law or otherwise, any of their rights hereunder
without the prior written consent of Lender and any such attempted assignment without such
consent shall be null and void. The term “Lender” as used herein shall mean not only the
original Lender named herein but also future holders of this Agreement and the Note.

                (g)    All notices, approvals, consents, requests, demands and other
communications with, to, from or upon the respective parties hereto shall be in writing and shall
be hand delivered, sent by electronic mail (e-mail) or sent by guaranteed overnight delivery
service or by registered mail, return receipt requested, postage prepaid, addressed as follows:

              if to Lender, at:

                      Restructured Opportunity Investors, Inc.
                      11 Scovill Street, P.O. Box 2763
                      Waterbury, Connecticut 06723-2763
                      Attention:     Keith S. Mahler
                      Email:         keith@mahlercompany.com

                      with a copy to:

                      Halloran & Sage LLP
                      One Goodwin Square
                      225 Asylum Street
                      Hartford, CT 06103
                      Attention:    Craig Lifland, Esq.
                      Email:        lifland@halloransage.com

              if to Borrowers, at:

                      Hermitage Inn Real Estate Holding Company LLC
                      Hermitage Club LLC
                      145 Deercliff Road
                      Avon, Connecticut 06001
                      Attention:     James Barnes


                                               29
  Case 19-10214 Doc              147 Filed 07/15/19 Entered                  07/15/19 15:49:14
              Desc              Main Document          Page                  65 of 96


                       Email:            jbarnes@hermitageclub.com

                       with a copy to:

                       Neubert, Pepe & Monteith, P.C.
                       195 Church Street, 13th Floor
                       New Haven, CT 06510
                       Attention:    Douglas S. Skalka, Esq.
                       Email:        DSkalka@npmlaw.com

or to such other address as either party may designate from time to time by notice to the other in
the manner set forth herein. All such communications shall be deemed to be given (i) if hand
delivered, sent by electronic mail (e-mail) or sent by guaranteed overnight delivery service, on
the day received (or, if such day is not a Business Day, on the first Business Day thereafter), or
(ii) if mailed, on the third Business Day following deposit thereof in the U.S. Mail.

                (h)     Borrowers hereby agree that Lender, in its sole discretion, may freely sell,
assign or otherwise transfer participations, portions, co-lender interests or other interests in all or
any portion of the indebtedness, liabilities or obligations arising in connection with or in any way
related to the financing transactions of which this Agreement is a part provided that such
transferee is a recognized financial institution and such transfer is at no cost, expense or
additional obligation to Borrowers. In the event of any such transfer, the transferee may, in
Lender's sole discretion, have and enforce all the rights, remedies and privileges of Lender in
accordance with this Agreement and the other Loan Documents. Borrowers consent to the
release by Lender to any potential transferee of any and all information (including without
limitation, financial information) pertaining to Borrowers as Lender, in its sole discretion, may
deem appropriate, provided that Lender makes reasonable efforts to preserve in confidence any
proprietary or confidential material identified to it as such. If such transferee so participates with
Lender in making loans or advances hereunder or under any other agreement between such
Lender and Borrowers and Lender identifies such transferee to Borrowers in writing, Borrowers
hereby grants to such transferee and such transferee shall have and is hereby given a continuing
lien and security interest in any money, securities or other property of Borrowers in the custody
or possession of such transferee, including the right of setoff under circumstances consistent with
this Agreement, to the extent of such transferee's participation in the Obligations of Borrowers to
Lender.

           (i)  BORROWERS ACKNOWLEDGE THAT THE TRANSACTION OF
WHICH THIS AGREEMENT IS A PART IS A COMMERCIAL TRANSACTION, AND
TO THE EXTENT ALLOWED UNDER CONNECTICUT GENERAL STATUTES
SECTIONS 52-278a TO 52-278n, INCLUSIVE, OR BY OTHER APPLICABLE LAW
BORROWERS HEREBY WAIVE THEIR RIGHTS TO NOTICE AND HEARING WITH
RESPECT TO ANY PREJUDGMENT REMEDY WHICH LENDER MAY DESIRE TO
USE, AND FURTHER WAIVE ALL RIGHTS TO: 1) REQUEST THAT LENDER POST
A BOND, WITH OR WITHOUT SURETY, TO PROTECT AGAINST DAMAGES THAT
MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY
LENDER, 2) REQUEST THAT THE PREJUDGMENT REMEDY BE DISSOLVED OR


                                                  30
  Case 19-10214 Doc           147 Filed 07/15/19 Entered                 07/15/19 15:49:14
              Desc           Main Document          Page                 66 of 96


MODIFIED OR THAT THE BORROWERS BE ALLOWED TO SUBSTITUTE A BOND
FOR THE PREJUDGMENT REMEDY, AND 3) SHOW THAT THE PROPERTY
SUBJECTED TO THE PREJUDGMENT REMEDY IS EXEMPT FROM SUCH A
PREJUDGMENT REMEDY.

          (j)  BORROWERS HEREBY WAIVE TRIAL BY JURY IN ANY
COURT IN ANY SUIT, ACTION OR PROCEEDING ON ANY MATTER ARISING IN
CONNECTION WITH OR IN ANY WAY RELATED TO THE FINANCING
TRANSACTIONS OF WHICH THIS AGREEMENT IS A PART AND/OR THE
ENFORCEMENT OF ANY OF LENDER'S RIGHTS, INCLUDING WITHOUT
LIMITATION, TORT CLAIMS. BORROWERS FURTHER ACKNOWLEDGE THAT
LENDER HAS NOT REPRESENTED TO BORROWERS THAT THE PROVISIONS OF
THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

         (k)   BORROWERS ACKNOWLEDGE THAT THEY MAKE THE
FOREGOING WAIVERS IN (i) AND (j) ABOVE, KNOWINGLY, VOLUNTARILY,
WITHOUT DURESS AND ONLY AFTER CONSIDERATION OF THE
RAMIFICATIONS OF SUCH WAIVERS WITH ITS ATTORNEYS.

               (l)     Borrowers agree that any state or federal court of competent jurisdiction
over the State of Connecticut shall have jurisdiction to hear and determine any claims or disputes
pertaining to the financing transactions of which this Agreement is a part and/or to any matter
arising or in any way related to this Agreement or any other agreement between Lender and
Borrowers, and Borrowers expressly submit and consent in advance to such jurisdiction in any
action or proceeding.

                (m)   This Agreement may be executed in multiple counterparts, each of which
when executed and delivered shall be deemed to be an original, but all of which together shall
constitute one instrument.

             [Remainder of page intentionally left blank; signature page to follow]




                                               31
  Case 19-10214 Doc        147 Filed 07/15/19 Entered              07/15/19 15:49:14
              Desc        Main Document          Page              67 of 96


       IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                                                BORROWERS:

                                                HERMITAGE INN REAL ESTATE
                                                HOLDING COMPANY LLC


                                                By: __________________________
                                                       Name:
                                                       Title:

                                                HERMITAGE CLUB LLC


                                                By: __________________________
                                                       Name:
                                                       Title:


                                                LENDER:

                                                RESTRUCTURE OPPORTUNITY
                                                INVESTORS, INC.


                                                By:__________________________
                                                      Name:
                                                      Title:




           [Signature Page to Debtor-In-Possession Loan and Security Agreement]


                                           32
 Case 19-10214 Doc        147 Filed 07/15/19 Entered   07/15/19 15:49:14
             Desc        Main Document          Page   68 of 96


EXHIBIT LIST

EXHIBIT A   Note
EXHIBIT B   Permitted Liens
EXHIBIT C   Locations
EXHIBIT D   Permitted Indebtedness




                                      33
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   69 of 96


                             EXHIBIT A
                               Note




                                 34
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   70 of 96



                             EXHIBIT B
                            Permitted Liens

      [TO BE COMPLETED UPON RECEIPT OF CURRENT UCC SEARCH]




                                  35
Case 19-10214 Doc        147 Filed 07/15/19 Entered        07/15/19 15:49:14
            Desc        Main Document          Page        71 of 96


                                     EXHIBIT C
                                      Locations

The Properties.

336 Olde Stage Road, 2nd Floor, Glastonbury, Connecticut




                                         36
  Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
              Desc    Main Document          Page   72 of 96


                               EXHIBIT D
                           Permitted Indebtedness

   [COMPANY TO PROVIDE CURRENT LIST OF OUTSTANDING INDEBTEDNESS]




6004582v.1
                                    37
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   73 of 96




                       EXHIBIT
                         B
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   74 of 96
                 Case 19-10214 Doc                                 147 Filed 07/15/19 Entered        07/15/19 15:49:14
                             Desc                                 Main Document           PageINTERNATIONAL
                                                                                       COLLIERS     75 of 96
LETTER OF TRANSMITTAL                                                                                              VALUATION & ADVISORY SERVICES

                                                                                                                   160 Federal Street
                                                                                                                   Boston, MA 02110-1701 USA
                                                                                                                   MAIN+1 617 330 8000
                                                                                                                   FAX +1 617 330 8093
                                                                                                                   WEB  www.colliers.com/valuationadvisory




September 10, 2018



Christopher Haddock
Assistant Vice President, Senior Review Appraiser
Berkshire Bank
381 West Main Street
West Winfield, NY 13491



RE: The Hermitage Club
    10 Gatehouse Trail
    Wilmington, Vermont 05363

Colliers File #: BOS180250
Client File #: 18-000330-01

Mr. Haddock:

Pursuant with our engagement, the above captioned property was appraised utilizing best practice appraisal
principles for this property type. This appraisal report satisfies the scope of work and requirements agreed
upon by Berkshire Bank and Colliers International Valuation & Advisory Services.
At the request of the client, this appraisal is presented in an Appraisal Report format as defined by USPAP
Standards Rule 2-2(a). Our appraisal format provides a detailed description of the appraisal process, subject
and market data and valuation analyses.
The purpose of this appraisal is to develop an various opinion of value for the subject assets, which are
summarized below:
      1. As-is market value of the base lodge, ski parcel, undeveloped land, and remaining eight entitled units of
         Chamonix Village.
      2. As-is going concern of The Hermitage Inn, Snow Goose Inn, Doveberry Inn, Horizon Inn, and The
         Hermitage Golf Club.
      3. Leasehold value of the Glebe Land
The following table conveys the final opinion of market value of the subject property that is developed within
this appraisal report:




Colliers International Valuation & Advisory Services, and certain of its subsidiaries, is an independently owned and operated business and a member firm of Colliers International
Property Consultants, an affiliation of independent companies with over 500+ offices throughout more than 68 countries worldwide.
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   76 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   77 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   78 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   79 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   80 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   81 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   82 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   83 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   84 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   85 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   86 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   87 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   88 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   89 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   90 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   91 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   92 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   93 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   94 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   95 of 96
Case 19-10214 Doc    147 Filed 07/15/19 Entered   07/15/19 15:49:14
            Desc    Main Document          Page   96 of 96
